Case 5:18-CV-006§6B1RBF Document 65-2 Filed 11/14/18 Page 1 of 137 w

W 0994

 

rn »‘j - }rr’
:`;"'. _t_ ‘--¢'-_:._ \:.L;.
AFFloAvtT FoR sE,_ARCH wARRANT -__ -; !_"& j._ ' r .f\
" ,'. .'tL . .-

THE STATE OF TEXAS § Goog|e, Inc. mo :
COUNTY OF BEXAR § 1600 Amphitheatre Parkway, Mountain View, CA 9 ~'\

   

The undersigned AFFiant, being a Peaee Ot`licer under the laws ochxes and being
makes the following statements and accusations:

l. There is a suspected place described as and located as follows:
Google Legal Investigations Support
1600 Ampllitheatre Parkway
Mountain Vicw, CA 94043

2. At said place you shall search for and, if same be found, seize and bring before tne the property
described in the affidavit |`or Goog[e, lnc. Screen l User Names:

Screen Name: JAMES FREEMAN

Associated URL https;tfwww.youtube.com/channe|/UCBKfqu‘lNZTPPmcHAbaE?Hw
Beh‘eved to be associated with James Spn'nger

3. There is contained within said suspected premises and items constituting evidence of a criminal
offense or constituting evidence tending to show that a particular person committed a criminal ol`t`ense:

All records concerning the identity of` the specifii:?,: ~ _

.. q
Screen Name: JAMES FREEMAN ,, "

\

Associated URL https:t!www.youtubé.comlchanneUUCBKfqu1NZTPPmeHAbaE?l-tw
Belt'eved to be associated with James S,oringer "

‘\ =

q

to include subscriber registration information, all screen names and user names Ksspciated with these
accounts, passwords associated with these accounls, etnail(s) associated with these accounts, all IP
addresses l logs associated with these accounts, any and all messages l comments sent or_ received by

Screen Name: JAMES FREENIAN '

Associated URL https:llwww.youtube.comtchannellUCBKfqu1NZTPPmcHAbaE?Hw
Believed to be associated with James Spn'nger

including the subject line and dateltime stamps, credit card infonnation (if availab|e), sign-in lP
addresses and associated time stamps, video and photo upload IP addresses and associated time
stantps, copies of any and all videos and photos and associated video/photo information, email eontent,
and any other user account associated data stored.

Case Number. 2018W0994 Document Type: SEARCH WARRANT

Pagc l of 8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 2 of 137

4. Said suspected place is in charge of and controlled by each of the following persons:
Google Legal luvestigations Support
1600 Amphttlieatre Parkway
Mountain View, CA 94043

 

a. Your affiant is Detective Terry Brooks #52| , a peace officer in the State ofTexas employed by the
Leon Valley Po|ice Department. Your affiant has been assigned as a Detective since 2004. Your
affiant has extensive training and experience in the investigation of property crimes, financial
crimes, illegal narcotic crimes, person crimes, child abuse crimes and child pornography crimes.

On Oi'fl 7/20| 8 your affiant received a request from Leon \falley Po|ice Detective R. Munoz to
prepare a search warrant requesting information on the above listed YouTube accounts. On
06/23/2018, and in the days leading up to this date, two ¥ouTube accounts, “Clash with Bao" and
“James Freeman”, were observed livestreaming themselves and other individuals who were
involved in similar activity in and around the City of Leon Valley Po|ice Department. YouTube is
a publicly accessible website. During the livestreams of these two account holders, their viewers
were posting comments in reference to the livestreain. Cornments included numerous threats made
towards law enforcement Livestream viewers on these accounts also posted the residence address
and personal information of the Leon Valley Chief of Po|ice and his family nielnbers. This
appeared to be in retaliation for previous arrests ot` individua|s, which began on May 2"", 2018.
During this Obstruction or Retaliation investigation, two individuals were identified who are
believed to be in control of the above listed accounts The “Clash with Bao" You Tube channel is
believed to be in control of Bao-Quoc Tran Nguyen (AfM 12/1182) and the °‘lames Freenian" You
Tube channel is believed to be in control of lames Springer (W/M 07/29/84).

During the above mentioned live streamin the account associated with ".laines Freeman" had the

personal residence address of the Cliief of PoIice of Leon Valley, Joseph Salvaggio. published to
its live stream feed.

As a result cf the threats towards law enforcement and the posting of law enforcement personnel’s
personal information on the above listed YouTube channels, the above listed individuals were
arrested for Obstruction or Retaliation.

On 06/23/| 8. Bao-Quoc Tran Nguyen and .laines Springer were outside the Leon Valley Po|ice
Departinent at 6400 El Verde Rd participating in similar activity with numerous other individuals
Prior to the arrest, law enforcement officers learned Bao-Quoc Tran Nguyen and Jaines Springer,
along with other individuals at the scene, were live streaming on their individual You Tube
channels. During their similar activity, Leon Valley police officers arrested Bao-Quoe Tran
Nguyen and James Springer. When they were arrested, Leon Valley officers attempted to identify
other individuals who appeared to be |ivestreaming or recording the event.

Case Number: 2018W0994 Document Type: SEARCH WARRANT

Page 2 of 8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 3 of 137

7. lam requesting a search warrant for tlie listed suspect’s Google You Tube accounts.

   
  

Screen Name: JAMES l'-'REEMAN °
Associated URL https:llwww.youtube.com/channellUCBKfqu1NZTPPmcHAba __ ----------
Believeo' to be associated with James Spn'nger " '~

because l believe that messages/comments contained within will show evidence o t& listc
involvement in the offense of Obstruction or Reta|iation. ln my experience, c pon__ ig e- _,
between suspect(s) and others may contain information that can assist iii identifying - rsoii’as-well as f
detailing offenses committed Olten times, people the suspect(s) are communicating with
the real name, alias, or residence information of the suspect. lt is also possible that the suspect s may
have upIoaded pictures of themselves or other identiiying information that could lead to a positive
identification of the suspect(s).

 

8. By nature, Google being a Website Internet Company, it is realized that many other individuals,
organizations, businesses, and other entities utilize this company`s services and have no association with
the subject investigation These other unnamed individuals, organizations businesses, and other entities
may have various amounts of information maintained in various forms with Google liic. with a reasonable
expectation of privacy. lt is Affiant‘s intent that the search conducted at Google lnc. to be as least intrusive
as possible to complete this search as it relates to the above listed user naine(s} and entail address
associated with the described offense only. Further, it is the intent to use whatever means or methodology
on hand to conduct this search with limited or no interruption of the service provided to these other
unnamed individuals lt is for these reasons that Affiant requests that Google lnc. locate and isolate the
above-named information on their servers and make a copy of such information in a readable format to
provide to Affiant i`or review as part of this investigation

8. l seek authorization for civilian assistance from Google lnc., representatives for the execution of this

search warrant because their technical assistance will be necessary to obtain the information from Google
Inc. filcs.

9. Google lnc. shall disclose responsive data, if any, by sending to

Leon Valley l’o|ice Department
ATTN: Detective Terry Brooks
6400 El Vert.le Rtl

Leon Valley, Texas 78238
t.brooks@leonvalleytexas.gov

using the US Posta| Service or another courier service, or by email, notwithstanding 18
U.S.C. 2252A or similar statute or code

l 0. Furtheniiore, it is ordered that this search warrant and application be sealed until otherwise
ordered by the court and that its agents and einployees, shall not disclose the existence of this
order or the existence of this Obstrrtcrioir ar Remlirrtian investigation to any person,
unless or until otherwise ordered by the court. Such disclosure could give the subscriber an

opportunity to destroy evidence, notify confederates, or flee or continue his flight front
prosecution.

Case Number. 201 8Wt1994 Document Type: SEARCH WARRANT

Page3 ofB

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 4 of 137

l l. AI| information noted in this affidavit for search warrant has been related to Afliant by the
person(s) and/or source(s) attributed or referenced Af`fiant further believes in good faith that
tlie information provided herein to be true and correct. Because the sole purpose of t|iis
affidavit is to establish probable cause that a criminal offense has occurred, not every
relevant fact known to me, or to other investigators, is included within. Ratlier. ou|
facts necessary to establish probable cause have been discussed

  
   
 

WHEREFORE, based on the facts, circumstances, the training of Affiant an the
information noted in this docunicnt, Affiant asks for issuance of warrant that will authorize hint to search

any and all items listed above. z / #[5_0?/

Subscribed and sworn to before me by said Affiant on this the

dayof /qv§'f/S)_` ,20;1
J'¢PFE£:@M was

 

    

iiavvoss4 oocumeni Type: sEARci-i wARRANT

Page4of'8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 5 of 137
2 ii ii 8 ii ii b 9 tit

SE_AWBRM

   

THE STATE OF TEXAS § Coogle, Inc.
COUNTY OF BEXAR § 1600 Amphitheatre Parkway, Mountain V"

THE STATE OF 'I`EXAS to the Sheriff or any Peace Officer of Bexar
any Peace Of`ticer of the State of Texas,

GREET[NG:

WHEREAS, the AHiant whose name appears on the attached affidavit is a Peace Oflicer
under the laws of 'fexas and did heretofore this day subscribe and swear to said Aftidavit before
me (which said Afiidavit is here now made part hereof for all purposes), and whereas l tind that
the verified facts stated by Al"liant in said Affidavit show that Aft`tant has probable cause for the
belief expressed therein and establish existence of proper grounds for issuance of this Warrant
for the offense of Obstruction or Retaliation (Texas Penal Code 36.06) ; now, therefore you are
commanded to enter the suspected place described in said Affidavit; Google, Inc. and to there
search for the personal property described in said Aftidavit and to seize same, to include;

With Regards to the below listed account;

Screen Name: JAlV|ES FREEMAN

Assoclated URL https:i/\»vww.youtube.comlchanneiiUCBKfqu1NZTPPmcHAbaETHw
Beiieved to be associated with James Springer

l. subscriber registration information,

2. all screen names associated with this account,

3. user names associated with this account.

4. passwords associated with this account

5. einail(s) associated with this account,

6. all lP addresses l logs associated with this account,

7. any and all messages l comments sent or received by the individual account,
8. credit carrl information (ifavailabie),

9. sign-irl lP addresses and associated time starnps,

10. video and photo upload lP addresses and associated time stamps,

l l. copies of any and all videos and photos and associated video/photo information,
12. email content, and

13. any other user account associated data stored,

including the subject line and date/time stamps of all data, if availab|e.

Further, you are ORDERED, pursuant to the provisions of Article 18.10, Texas Code of
Cr.iminal Procedure, to retain custody of any property seized pursuant to this Warrant, until
further order of this Court or any other court of appropriate jurisdiction shall otherwise direct the
manner of safekeeping of said property. This Court grants you leave and authority to remove
such seized property from this county, if and only ifsuch removal is necessary for the

Case Number. 2018W0994 Document Type: SEARCH WARRANT

Page§ of8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 6 of 137

safekeeping of such seized property by you, or if such removal is otherwise authorized by the

provisions of Article 18.10, T.C.C.P. You are further ORDERED to give notice to this Court as
a part of the inventory to be filed subsequent to the execution of this Warrant, and a =
Article 18.10, T.C'.C.P., of the place where the property seized hereunder is kept..

    
 

exclusive of the day of its issuance and exclusive of the day of its execution, wi f
thereon, showing how you have executed the same, filed in this court.

__,
$, lssUEo Ttns THE q day or Al/G'V 514 A.o., 2018, at
- o’ciock E .M. 'l`O certify which wit ss hand this day.

§'¢.>PPEIM/ /hém£
€\`f¢ 065,

r County, Texas

/ 967" Dig”c':b¢iiar

BEXAR COUNTY, TEXAS

   
    
    

Case Number. 2018W0994 Document Type.' SEARCi-l WARRANT

Pagc 6 nf8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 7 of 137

RETURN AND INVENTORY

  

THE s'rA'rE 0F TExAs § Google, Inc. §§
k
COUNT¥ OF BEXAR §1600 Amphitheatre Parkway, Mountai "‘\Y§
Y::
The undersigned Affiant, being a Peace Offrcer under the laws o ~`Has‘ end being

duly sworn, on oath certifies that the foregoing Warrant came to band on the durinng
and that it was executed on the day of , 20 . by ma `l g the

search directed therein and seizing during such search the following described personal property:

 

 

APFIANT
SUBSCRIBED AND SWORN to before me, the undersigned authority, on

this the day of , 20

 

Notary Public in and for Bexar County, Texas

Case Number: 2018W0994 Document Type: SEARCH WARRANT

Page'lot'B

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 8 of 137

CERT|F|ED COPY CERT|F|CATE STATE OF TEXAS

l. DONNA KAV M¢:KlNNEY, BEXAR COUNTY D|STR|CT
CLERI'(l CERTiFY THAT THE FOREGO|NG lS A TRUE
AND CORRECT COPY OF THE ORlGINAL RECORD AS
lNDlCATED BY THE VOLUME, PAGE AND COURT ON
SA|D DOCUMENT. WITNESSED M‘( DFFlClAL HAND
AND SEAL OF OFF|CE ON TH|S:

A ugust 08, 2018

 

DONNA KAY M£K[N'NEY
B COUNTY, TEXA

` t
_Cn\>za W
CLARISSA BECERRA, Deputy District Clerk
(NOT VAUD HTTHOUT TH£' CLERK.S’.S' OR!GINAL SIGN4TURE)

Case Number. 2018W0994 Document Type: SEARCH WARRANT

Pnge 8 of 8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 9 of 137

2018 W 0995

AFFIDAV!T FOR SEARCH WARRANT

@)

THE sTATE or TExAs § cougie, rn¢.

    
 

COUNTY OF BEXAR § 1600 Amphitheatre Parkway, Meuntain View, _ §1-!)913

The undersigned Afliant, being a Peace Ofiicer under the laws of Texas and beingg" "
makes the following statements and accusations:

l. There is a suspected place described as and located as follows:
Google Legal lnvestigations Support
1600 Amphitheati'e Park\i'ay
Mouritain View, CA 940-13

2. At said place you shall search for aiid, if same be foiind, seize and bring before me the property
described iii the aiiidavit for Goog|e, lnc. Screen l UscrNaines:

Screen Name: ETH|CS lNSTEAD
Associated URL: https:ilwww.youtube.comlwatch?v=qrappObkch
beiie ved to be associated with Joseph Pierce

Screen Name: OHlO GUARD|AN 2.0

Associated URL: https:llwww.youtube.cornichannellUCthONFHC-cYZNYeyBCchA
believed to be associated with Joriathan Greeri

Screen Name: NEWS NOW HOUSTONi
Assocaited URL' https:llwww.youtube.comlwatch?v=BkYYapwHBili/l
believed to be associated with Eari Worden

Screen Name: BUCKEYE |N THE SKY NEWS

Associated URL: https:ilwww.youtube.comlchanneiiUC3X|dNSoOQy015_iYth|Jw
believed to be associated with Jason Green

3. There is contained within said suspected premises and items constituting evidence of a criminal
offense of Obsrrricti'ori or Rerriiiritioir in violation of Te.\'a.r Peiiai Code 36.06, or constituting
evidence tending to show that a particular person committed a criminal offeiise:

All records conceniing the identity of the specit`ics:
Screen Name: ETH|CS lNSTEAD

Associated URL: https:liwww.youtube,comiwatch?v=qrappObkLog
believed to be associated with Joseph Pierce

Screen Name: OH|O GUARD|AN 2.0
Associeted URL: https:llwww.youtube.comlchanne|lUCrh20NFHC-cY2NYeyBCchA
believed to be associated with Jonathari Green

Case Number. 201EW0995 Document Type: SEARCH WARRANT

Pagc l of 10

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 10 of 137

Screel't Name: NEWS NOW HOUSTONl

Assocaited URL: https:llwww.youtube.com/watch?v=BkYYapwHSiM ` 1 {;F 5::4,: "s_
believed to be associated with Ean' Worden g \\~s?`.- - ._‘_‘f_»?O '-

' t as
screen Name: auci<EYe in THE si<v NEWS ’ §§
Associated URL: https:llwww.youtube.corn/channeVUCSX|dNSoOQyO|S_NthIJw \§ `,-' ;1, §

\ '\

believed to be associated with ..lason Green

 

»
-
a l
a
_ .
¢' '
' .' °"*’. .
_ .
~' .*
¢_ ,‘
¢¢¢¢¢¢¢

to include subscriber registration infonnation, all screen names and user names associated \vig|L these
accounts, passwords associated with these accounts, email(s) associated with these accounts, a`li
addresses l logs associated with these accounts, any and all messages f comments sent or received by

Screen Name: ETH|CS lNSTEAD

Associated URL: https:tlwww.youtube.comiwatch?v=qrappObl<Log
believed to be associated with Joseph Pi'erce

Screen Name: OH|O GUARDlAN 2.0

Associated URL: https:llwww.youtube.comlchanne|lUCrlaszFHC-cV2NYeyBCc9eA
believed to be associated with Jonathan Green

Screen Name: NEWS NOW HOUSTONl

Assocaited URL: https:llnmw.youtube.comlwatch?v=BkYYapwHBiM
believed to be associated with Earl Worden

Screen Name: BUCKEYE lN THE SKY NEWS

Associated URL: https:llwviw.youtube.comlchannellUCSdeNSoDQyUlS__iYth|Jw
believed to be associated with Jason Greeri

including the subject line and date/time stamps, credit card information (it` available), sign-in lP
addresses and associated time stainps, video and photo upload lP addresses and associated time
stamps, copies of any and all videos and photos and associated video/photo infomiation, einail content,
and any other user account associated data stored.

4. Said suspected place is in charge of and controlled by each of the following persons:
Google Legal lnvestigations Support
1600 Ampllitheatre Parkway
Mouotain View, CA 94043

5. lt is the belief ot' the Afl`iant that: above listed You Tube channels contain evidence of an arrest of an
individual who was charged with the offense of Obstructlon or Retaliation, in violation ot` Texas
Peiiol Code 36. 06, il Feloiiy.

6. Afl'iant has probable cause t`or said belief by reason of the l`o|lowing facts:

a. Your affiant is Detective Teriy Brooks #52| , a peace oFiicer in the State of`Texas employed by the

Leon Valley Police Department. Your affiant has been assigned as a Detective since 2004. Your
affiant has extensive training and experience in the investigation of property criines, financial

Case Number_ 2018W0995 Document Type: SEARCH WARRANT

Page 2 of 10

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 11 of 137

crimes, illegal narcotic crimes, person crimes, child abuse crimes and child pornography crimes.

On 07/|7/2018 your affiant received a request from Leon Valley Police Detcctivc aimed
prepare a search warrant requesting information on the above listed YouTube~
06/23/2018, and in the days leading up to this date, two YouTube accounts. “C _'
“.latnes Freeman”, were observed |ivestreaming themselves and other in goals
involved in similar activity in and around the City of Leon Valley Police Dep e`n . ,
Iivestreams of these two account holders, their viewers were posting cominen §§i:eferet c tc{\thc _.'
livestream. Comments included numerous threats made towards law enforc "

 
   
 

  
  
 

l '.\'tn't\° '

4a
free

time ,/ es cain
viewers on these accounts also posted the residence address and personal infon tion`ol`.t,|)e_l..er'i'n `
Valley Chief of Police and his family members. 'l`his appeared to be in retaliation or pi‘eM
arrests of individuals, which began on May 2"", 2018. During this Obstruction or Rer'Enmon
investigation, two individuals were identified who are believed to be in control of the above listed
accounts. “Clash with Bao" You Tube channel account is believed to be in control of Bao-Qiioc
Tran Nguyen (A/M 12/1/82) and “.|aines Freenian" You Tube channel account is believed to be in
control of J ames `Springer (W/M 07!29/84).

As a result of the threats towards law enforcement and the posting of law enforcement personne|’s
personal information on the above listed YouTube channels, Bao-Quoc Tran Nguyen and .|ames
Freeman were arrested for Obstruction or Retaliation in violation ofTexas PenaI Code 36.06.

On 06/23/|8, Bao~Quoc Tran Nguyen and .|ames Springer were outside the Leon Valley Po|ice
Department at 6400 El Verde Rd participating in similar activity with numerous other individuals
Prior to the arrest, law enforcement officers learned Bao-Qiioc Tran Nguyen and .|ames Springer,
along with other individuals at the scene, were live streaming on their individual You Tube
channels, During this time, Leon Valley police officers arrested Bao-Quoc Tran Nguyen and
James Springer. When they were arrested, Leon Valley officers attempted to identify other
individuals who appeared to be livestreaming or recording the event.

Your affiant was able to identify the individuals believed to be in control of the listed You Tube
channel accounts: “Ethics lnstead" is believed to be in control of.loseph Pierce (W/M 07ll9f76),
Ohio Guardian 2.0" is believed to be in control of Jonathan Green (WIM 07/0|/88), “News Now
Houston" is believed to be in control of Earl Worden (W/M) and "Buckeye in the Sky News" is
believed to be in control ofJason Grecn (WlM 02ll 2f7 |).

Youi' affiant has noticed since the beginning of the activities by the above listed individualsl they
have regularly commented on each other’s You Tube channels. Also, on the date of Bao-Quoc
Tran Nguyen and .lames Springers' arrest, the above listed individuals who were believed to be in
control of the above listed You Tube channels, were present and believed to have |ivestreamed or
recorded the event.

7. l am requesting a search warrant for the listed suspect’s Google You Tube accounts,

Screen Name: ETH|CS |NSTEAD
Associated URL: https:llwww.youtube.com/watch?v=qrappObkLog
believed to be associated with Joseph Pierce

Case Ni.imber. 2018W0995 Document Type: SEARCH WARRANT

Pagc 3 of 10

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 12 of 137

Screen Name: OHlO GUARD|AN 2.0
Associated URL: https:llwww.youtube.comlchannellUCthONFt-lC-cY2NYeyBCchA
believed to be associated with Jonathari Green

Screen Name: NEWS NOW HOUSTONI
Assocaited URL: https:llwww.youtube.comlwatch?v=BkYYapwHSiM
believed to be associated with Earl Worden

Screen Name: BUCKEYE lN THE SKY NEWS
Associated URL: https:llwww.youtube.comlchanne|lUCSdeNSoOQyO|S_iYthIJw
believed to be associated with Jason Greeri

 

because l believe that messages/comments contained within will show evidence of the offense of
Obslriiction or Retrilirrtioii. ln my experience, corresponding e-mai| between suspect(s) and others
may contain information that can assist in identifying a person as well as detailing offenses cominitted.
Often times, people the suspect(s) are communicating with may include the real natne, alias, or
residence information of the suspect. lt is also possible that the suspect(s) may have up|oaded pictures

of themselves or other identifying information that could lead to a positive identification of the
suspect(s).

8. By nature, Google being a Website lnternet Company, it is realized that many other individuals,
organimtions, businesses, and other entities utilize this company's services and have no association with
the subject investigation These other unnamed individuals, organizations businesses, and other entities
may have various amounts of information maintained in various forms with Google Inc. with a reasonable
expectation of privacy. lt is Afiiant’s intent that the search conducted at Google lnc. to be as least intrusive
as possible to complete this search as it relates to the above listed user name(s) and entail address
associated with the described offense on|y. Further, it is the intent to use whatever means or methodology
on hand to condtict this search with limited or no inten'uption of the service provided to these other
unnamed individuals lt is for these reasons that Affiant requests that Google Inc. locate and isolate the
above-named information on their servch and make a copy of such information in a readable format to
provide to Aff`iant for review as part of this investigation

8. l seek authorization for civilian assistance from Google lnc., representatives for the execution of this

search warrant because their technical assistance will be necessary to obtain the information from Google
Inc. files.

9. Google lnc. shall disclose responsive data, if any, by sending to

Leon Valley Police Depai'tment
ATTN: Detectlve Terry Broolts
6400 El Verde Rd

Leon Valley, Texas 78238
t.brooks@leonvalleytexas.gov

using the US Postal Service or another courier service, or by email, notwithstanding 18
U.S.C. 2252A or similar statute or code

Case Numbei'. 201 BW0995 Document Type: SEARCH WARRANT

Page 4 ol` l0

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 13 of 137

ill l'-`urthcrtnore. it is ordered that this search warrant and application be sealed until otherwise
ordered b_v the court and that its agents and employees, shall not disclose the existence of this
order or the existence of this Obstrncrion or Remtir.-tioir investigation to any person,
unless or until otherwise ordered by the court. Such disclosure could give the subscri

opportunity to destroy evidence, notify confederatcs, or flee or continue his flight fr
prosecution.

     
       

c: :

l l. All information noted in this affidavit for search warrant has been related to Afl`iai §§ lite /
person(s) and/or source(s) attributed or referenced Afliant further believes in good a'r'r.'h 'tl]a§,/\\
the information provided herein to be true and correct. Because the sole purpose of t ` ......... "
aflidavit is to establish probable cause that a criminal offense has occurred, not every w
relevant fact known to me, or to other investigators, is included within. Rather, only those""“~@`
facts necessary to establish probable cause have been discussed

WHEREFORE, based on the facts, circumstances, the training ol` Al"liant and the
information noted in this document, Al`liant asks for issuaWrrant that wili authorize hit to search

any and all items listed above. § /
/ l g '
MMNT

Subscribed and sworn to before me b_v said Af`fiant on this the

52 storm/war 23
// ceased wore

 

Case Number. 2018W0995 Document Type; SEARCH WARRANT

Pagc 5 of 10

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/13 Page 14 of 137

2b1-3 ii 9995

WRM

  
 

THE STATE OF TEXAS § Google, Inc. __

§.t
A. l

COUNTY OF BEXAR § 1600 Amphithcatre Parkway, Mountnin Vies§:el_;".`

 
 
  
 

l"'.
iba,T

\ o
¢
°'¢¢»”

THE STATE OF TEXAS to the Sheril`f or any Peace Oflicer of Bexar G
any Peace Ol`l`tcer of the State of Texas,

GREETING:

WHEREAS, the Affiant whose name appears on the attached affidavit is a Peace Oi`iicer
under the laws of 'I`exas and did heretofore this day subscribe and swear to said Aft`ldavit before
me (which said Afftdavit is here now made part hereof for all purposes), and whereas l find that
the verified facts stated by Aft`lant in said Aft`tdavit show that Ai`fiant has probable cause for the
beliefexpressed therein and establish existence of proper grounds for issuance of this Warrant
for the offense of Obstruction or Retalintion (TX Penal Code 36.06) ; now, therefore you are
commanded to enter the suspected place described in said Afiidavit; Google, Inc. and to there
search for the personal property described in said Afiidavit and to seize same, to include:

With Regards to the below listed nccount;

Screen Name: ETH|CS |NSTEAD

Assoclated URL: https:itwww.youtube.comtwatch?v=qrappObkLog
believed to be associated with Joseph Pierce

. subscriber registration information,

. all screen names associated with this account,

. user names associated with this account,

. passwords associated with this account

. email(s) associated with this account,

. all IP addresses / logs associated with this account,

. any and all messages t comments sent or received by the individual account.
. credit card information (ifavailable),

9. sign-in lP addresses and associated time stamps,

lO. video and photo upload lP addresses and associated time stamps,

l l. copies of any and all videos and photos and associated video/photo information,
12. email content, and

l3. any other user account associated data stored,

W~JG\LA-l"_b-|N_

including the subject line and date/time stamps of all data, if availab|e.

Case Number: 201 BWDSQS Do'eument Type: SEARCH WARRANT

Page 6 of 10

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 15 of 137

With Regards to the below listed account;

Screen Name: OHIO GUARD|AN 2.0

Associated URL: https:i!\mwv.youtube.comichanneliUCthONFHC-cYZNYeyBCchA
believed to be associated with Jonathan Green

l. subscriber registration infonnation,

2. all screen names associated with this account,

.'l. user names associated with this account,

4. passwords associated with this account

5. email(s) associated with this account,

6. all IP addresses l logs associated with this account,

7. any and all messages f comments sent or received by the individual account,
8. credit card information (it` available),

9. sign-in lP addresses and associated time stamps,

10. video and photo upload lP addresses and associated time stamps,

lI. copies of any and all videos and photos and associated video/photo information,
12. email content, and

13. any other user account associated data stored,

 

including the subject line and date/time stamps of all data, if available.

With Regards to the below listed aceount;

Screen Name: NEWS NOW HOUS`l'OI\llr
Assocalted URL: https:llwww.youtube.comfwatch?v=BkY¥apwHSiM
believed to be associated with Earl Worden

l. subscriber registration information,

2. all screen names associated with this account,

3. user names associated with this account,

4. passwords associated with this account

5. emai|(s) associated with this aceount,

6. all IP addresses l logs associated with this account,

7. any and all messages f comments sent or received by the individual account,
8. credit card information (if availab|e),

9. sign-in lP addresses and associated time stamps,

10. video and photo upload IP addresses and associated time stamps,

l I. copies of any and all videos and photos and associated video/photo infonnation,
12. email content, and

l3. any other user account associated data stored,

including the subject line and date/time stamps of ali data, if availab|e.

Case Number. 2015W0995 Document Type: SEARCH WARRANT

Pagc 7 of 10

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 16 of 137

With Regards to the below listed account;

Screen Name: BUCKEYE |N THE SKV NEWS

Associated URL: https:flwww.youtube.com/channellUCEXIdNSoOQyO|S_Nth|Jw
believed to be associated with Jason Green

l. subscriber registration infortnation,

2. all screen names associated with this account,

3. user names associated with this account,

4. passwords associated with this account

5. emaii(s} associated with this account,

6. all |P addresses /logs associated with this account,

7. any and all messages / comments sent or received by the individual account,
8. credit card int`omtation (il`available).

9. sign-in lP addresses and associated time stamps,

|0. video and photo upload |P addresses and associated time stamps,

l l. copies of any and all videos and photos and associated video/photo inf`ortnation,
12. email content, and

l3. any other user account associated data stored,

 

including the subject line and date/time stamps oi` all data, ifavai|ab|e.

Further, you are ORDERED, pursuant to the provisions of Article 18.10, Texas Code of
Criminal Procedure, to retain custody of any property seized pursuant to this Warrant, until
further order of this Court or any other court ol` appropriate jurisdiction shall otherwise direct the
manner of safekeeping of said property. This Court grants you leave and authority to remove
such seized property from this county, if and only if such removal is necessary for the
safekeeping of such seized property by you, or if such removal is otherwise authorized by the
provisions ot` Article 18.10, T.C.C.P. You are further ORDERED to give notice to this Court, as
a part ot` the inventory to be filed subsequent to the execution of this Wanant, and as required by
Article 18.10, T.C.C.P., of the place where the property seized hereunder is kept, stored and held.

HEREIN FAlL NOT, but have you then and there this Warrant within three days,
exclusive of the day of its issuance and exclusive of the day of its execution, with your return
thereon, showing how you have executed the same, liled in this court.

,lssuul)'mlsrnu 2 dayof /‘\l/Fbsf_', . zols,m

5 -5 & o’clock _L.M. TO certify which witnessy{ this day.
/ T€PFE€S@»/ /hcm§_
- f - ~ 0’1/06 z_

unty, Texas

/%”' mggdculz'r

BEXAR CO UNTY_. TEXAS

 
  
 

Case Number: 201BW0995 Document Type: SEARCH WARRANT

Poge 8 oflO

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 17 of 137

RETURN AND INVENTORY

THE STATE OF TEXAS § Google, Inc.

   
   

COUNTY OF BEXAR §1600 Amphitheatre Parkway, Mountain'

The undersigned Affiant, being a Peace Officer under the laws qg§
duly sworn, on oath codifies that the foregoing Warrant came to hand on the
and that it was executed on the day of . 20

search directed therein and seizing during such search the following described persona K`.\_pei:ty:

 

AFFIANT
SUBSCRIBED AND SWORN to before me, the undersigned authority, on

this the day of . , 20

 

Notary Public in and for Bexar County, Texas

Case Numben 2018W0995 Document Type: SEARCH WARRANT

Page 9 of 10

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 18 of 137

CERTIF|ED COPY CERTlF|CATE STATE OF TEXAS

|. DONNA KAY MCK|NNEV, EEXAR COUNTY DlSTR|CT
CLERK. CERT|FY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COP¥ OF THE ORlGlNAL RECORD AS
lND|CATED B¥ THE VOLUME. FAGE AND COURT ON
SAlD DOCUMENT. WITNESSED MY OFFlC|AL HAND
AND SE,AL OF OFFICE ON Tl~|lS:

Augrrsr 08, 2018

 

DONNA Y M£KINNEY
B OUNTY, TEXAS

    

§

By= (\,UL;:L [`

cL sA BEEERRA, oequ maria clerk
(NOT VAL!D H'ITHOUT THE C`LERKS'.S` DR!GINAL S!GN.'4 TURE]

Case Number. 2018W0995 Document Type: SEARCH WARRANT

Pagc 10 of lO

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 19 of 137

2018 W 0996

AFFIDAVIT Fon smch wARRANT ' ` - _ .'Y

 

THE STATE OF TEXAS § Google, lne.

   
  

COUNTY OF BEXAR § 1600 Amphitheatre Parkway, Mountain View, CA 9

The undersigned Ai`t'tant, being a Peace Ofticer under the laws ofTexas and being rb‘s_w r
makes the following statements and accusations: 9 "
l. There is a suspected place described as and located as follows:
Google chal lnvestigations Support
1600 Amphitheatre Parkway
Mountain View, CA 94043

2. At said place you shall search for and, if same be l`ound, seize and bring before me the property

described in the affidavit for Google, lne. Screen / User Names:

Screen Name: CLASH WlTH BAO
Associated URL: https:t/www.youtube.comtwatch?v=36FZDz4jBLo
Be!ieved to be associated with Bao-Quoc Tran Nguyen

3. There is contained within said suspected premises and items constituting evidence of a criminal
offense or constituting evidence tending to show that a particular person committed a criminal oti`ense:

All records concerning the identity of the specifics:

Screen Name: CLASH WlTH BAO
Associated URL: https:lfwww.youtube.corruwatch?v=SEFZDz4jBLo
Betieved to be associated with Bao-Quoc Tran Nguyen

to include subscriber registration information, atl screen names and user names associated with these
accounts, passwords associated with these accounts, emai|(s) associated with these accounts, all iP
addresses t logs associated with these accounts, any and all messages t comments sent or received by

Screen Name: CLASH WlTH BAO
Associated URL: https:itwww.youtube.comMatch?v=SBFZDz¢tjEtLo
Betiaved to be associated with Bao-Quoc Tran Nguyen

including the subject line and date/time stamps, credit card information (if available), sign-in lP
addresses and associated time stamps, video and photo upload lP addresses and associated time

stamps, copies of any and all videos and photos and associated video/photo infonnation, entail content.
and any other user account associated data stored.

Case Number. 2018\/\!0996 Document Type: SEARCH WARRANT

Page l ol'8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 20 of 137

4. Said suspected place is in charge of and controlled by each of the following persons:
Google Legal Investigations Snppol~t
1600 Am phitheatre Parkway
Mountaio View, CA 94043

   

5. lt is the belief of the Affiant, and he hereby charges and accuses, that: Bao-

cornmitted the offense of Obstructlon or Retallation, in violation of Te.ras Purh‘l."§'mtg,
Fefouy. 9

6. Affiant has probable cause for said belief by reason of the following facts:

a. Your affiant is Detective Terry Brooks #521, a peace officer in the State of Te:tas employed by the
Leon Valley Police Department. Your affiant has been assigned as a Detective since 2004. Your
affiant has extensive training and experience in the investigation of property crimes, financial
crimes, illegal narcotic crimes, person crimes, child abuse crimes and child pornography crimes.

On 07/17/2018 your affiant received a request from Leon Valley Po|ice Detective R. Munoz to
prepare a search warrant requesting information on the above listed YouTube accounts, On
06/23/20| 8, and in the days leading up to this date, two YouTube accounts, “Clash with Bao"' and
“.lames Freeman”, were observed livestreaming themselves and other individuals who were
involved in similar activity in and around the Ciry of Leon Valley Police Department. YouTube is
a publicly accessible website. During the livestreams of these two account holders, their viewers
were posting comments in reference to the livestream. Comlnents included numerous threats made
towards law enforcement Livestream viewers on these accounts also posted the residence address
and personal information of the Leon Valley Chief of Police and his family members. This
appeared to be in retaliation for previous arrests of individuals, which began on May 2"", ZOIS.
During this Obstruction or Retaliation investigation, two individuals were identified who are
believed to be in control of the above listed accounts. The “Clash with Bao" You Tube channel is
believed to be in control of Bao-Quoc Tran Nguyen (AiM 121 lttl?.) and the “.lames Freeman" You
Tube channel is believed to be in control of James Springer (WIM 07/29/84).

During the above mentioned live streaming,the account associated with "Clash with Bao" had the
personal residence address of the Chief of Police of Leon Valley, .loseph Sa|vaggio, published to
its live stream feed. Bao-Qouc Tran Nguyen is seen interacting with the comments as they are
streamed on the feed, acknowledging them and clarifying comments from viewers. Bao-Qouc
Tran Nguyen participated in the publication of the comments

As a result ofthe threats towards law enforcement and the posting of law enforcement personnel‘s
personal information on the above listed YouTube channels, the above listed individuals were
arrested for Obstruction or Retaliation.

On 06/23! 18, Bao-Quoc Tran Nguyen and .|ames Springer were outside the Leon Valley Police
Department at 6400 El Verde Rd participating in similar activity with numerous other individuals
Prior to the arrest, law enforcement officers leamed Bao-Quoc Tran Nguyen and James Springer,
along with other individuals at the scene, were live streaming on their individual You Tube
channels. During their similar activity, Leon Valley police officers arrested Bao-Quoc Tran
Nguyen and James Springer. When they were arrested, Leon Valley officers attempted to identify
other individuals who appeared to be |ivestreaming or recording the event.

Case Number. 201 BWOSQG Document Type: SEARCH WARRANT

PagelofB

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 21 of 137

7. lam requesting a search warrant for the listed suspect’s Google You Tube accounts,

Screen Name: CLASH WlTH BAO
Associated URL: https:!!www.youtube.comiwatch?v=SSFZDz¢ijBLo
Believed to be associated with Bao»Quoc Tran Nguyen

   

 
     

   

/-

because l believe that messages/comments contained within will show evidence of ti" istdd‘suspeb't'
involvement in the offense of Obstruction or Retaliation. ln my experience, correspt"\.`ndir e- "
between suspect(s) and others may contain information that can assist in identifying a person as we l as
detailing offenses committed. Olien times, people the suspect(s) are communicating with may include
the real name, alias, or residence infonnation of the suspect. lt is also possible that the suspect(s) may

have uploaded pictures of themselves or other identifying infomiation that could lead to a positive
identification of the suspect(s).

8. By nature, Google being a Website lntemet Company. it is realized that many other individuals,
organizations, businesses, and other entities utilize this company’s services and have no association with
the subject investigation These other unnamed individuals, organizations, businesses, and other entities
may have various amounts of information maintained in various forms with Google lne. with a reasonable
expectation of privacy. lt is Affiant’s intent that the search conducted at Google lnc. to be as least intrusive
as possible to complete this search as it relates to the above listed user name(s) and entail address
associated with the described offense only. Further. it is the intent to use whatever means or methodology
on hand to conduct this search with limited or no interruption of the service provided to these other
unnamed individuals, lt is for these reasons that Afliant requests that Google Inc. locate and isolate the
above-named information on their servers and make a copy of streit information in a readable format to
provide to Affiant for review as part of this investigation

8. l seek authorization for civilian assistance from Google lnc., representatives for the execution of this
search warrant because their technical assistance will be necessary to obtain the information From Google
lnc. files.

9. Google lnc. shall disclose responsive data, if any, by sending to

Leon Valley Police Department
ATTN: Detective Terry Brooks
6400 El Verde Rd

Leon Valley, Texns 78238
t.brooks@leonvalleytexas.gov

using the US Postal Service or another courier service, or by entail, notwithstanding 18
U.S.C. 2252A or similar statute or code

IO. Furthermore, it is ordered that this search warrant and application be sealed until otherwise
ordered by the court and that its agents and employees1 shall not disclose the existence of this
order or the existence of this Obsrrnen‘on or Retrrlr'nrt’on investigation to any person,
unless or until otherwise ordered by the court. Such disclosure could give the subscriber an

opportunity to destroy evidence, notify eonfederates, or flee or continue his flight from
prosecution

Case Number. 2018W0996 Document Type: SEARCH WARRANT

Page3of8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 22 of 137

l l. All information noted in this affidavit for search warrant has been related to Affiant by the w
person(s) and/or source(s) attributed or referenced. Ahiant further believes in good faith OF :.;`§"4` J.
the information provided herein to be true and correct. Because the sole purpose ofrtxl??§§‘ ’i'»_f a'3")»~
affidavit is to establish probable cause that a criminal offense has occurred, not eve ,, E_i "
relevant fact known to me, or to other investigators is included within. Ratlter, onl ‘
facts necessary to establish probable cause have been discussed

    
 

WHEREFORE, based on the facts, circumstances, the training of Affiant and the
information noted in this document, Affiant asks for issuance ofa warrant that will authorize him to search

any and all items listed above. :¢ S-Q\ /
‘ 4/'/
.AFFIANT

Subscribed and swom to before me by said Affiant on this tlte

”7 war At/Gi/$T aig
/)),'G"<LFF£/&sm/ .%//OG¢2

 

1096
gr'¢ , BEXAR COUNTY. TEXAS
/ COURT, BEXAR COUNTY, TEXAS
`
01 $?m£_t
Cc'.ut~r~
Case Number: 201 BW0996 Document Type: SEARCH WARRANT

Pagc 4 ofE

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 23 of 137

Ziifii_i if 0§96`

SEARCH WARRANT

THE STATE OF TEXAS § Google, lne.
1`.
COUNTY OF BEXAR § 1600 Amphitheutre Parkway, Mountain Vi §C

THE STATE OF TEXAS to tlte Sherifi` or any Peace Ofiicer of Bexar C“ot_
any Peace Ofiicer of the State of Texas,

 

GREETING:

WHEREAS, the Affiant whose name appears on the attached affidavit is a Peace Ot`frcer
under the laws of Texas and did heretofore this day subscribe and swear to said Afiidavit before
me (which said Aflidavit is here now made part hereof for all purposes), and whereas l find that
the verified facts stated by Affiant in said Afiidavit show that Affiant has probable cause for the
belief expressed therein and establish existence of proper grounds for issuance of this Warrant
for the offense of Obstruction or Retaliation (Texas Penal Code 36.06) ; now, therefore you are
commanded to enter the suspected place described in said Afiidavit; Google, Inc. and to there
search for the personal property described in said Affidavit and to seize same, to inciude_:

With Regards to the below listed account;

Screen Name: CLASH WlTH BAO
Associated URL: https:llwww.youtube.corn/watch?v=36FZDz4jBLo
Believed to be associated with Bao-Quoc Tran Nguyen,'

l. subscriber registration information,

2. all screen names associated with this account,

3. user names associated with this account,

4. passwords associated with this account

5. email(s) associated with this account,

6. all lP addresses f logs associated with this account,

7. any and all messages l comments sent or received by the individual aecount,
B. credit card information (ifavailable),

9. sign-in lP addresses and associated time stamps,

lO. video and photo upload lP addresses and associated time stamps,

l l. copies of any and all videos and photos and associated videolphoto infonnation,
l2. entail content, and

l3. any other user account associated data stored,

including the subject line and date/time stamps of ali data, if available

Further, you are ORDERED, pursuant to the provisions of Article 13.10, `I`exas Code of
Criminal Procedure, to retain custody of any property seized pursuant to this Warrant. until
further order of this Court or any other court of appropriate jurisdiction shall otherwise direct the
manner of safekeeping of said property. 'I`his Court grants you leave and authority to remove
such seized property from this county, if and only ii`such removal is necessary for the

Case Number. 2018\M}996 Document Type: SEARCH WARRANT

rag¢sora

C : -006 B- 0cument65-2 Filed 11/14/18 Page 24 of 137
. Esfi\§€ V wigch BB§C§?

Q,£

safekeeping of such seized property by you, or if such removal is otherwise authorized by the
. provisions of Article 18.10, T.C.C.P. You are further ORDERED to give notice to this
a part of the inventory to be filed subsequent to the execution of this Warrant, and
Article lS.lO, T.C.C.P., of the place where the property seized hereunder is kept

 
 

 
  

HEREIN FAIL NOT, but have you then and there this Warrant withint
exclusive ot`the day of its issuance and exclusive of the day of its execution, wi
thereon, showing how you have executed the same, filed in this court.

_ tssUEo ans tna 7 day or /'iU€-U$T ,A.o._. 2018, ar
- o’ctock ~ .M. TO certify which witness hand this day.

 
  
  

 

ar County, Texas

. “ °T
/$’67" Dt$nl'ccounr
BEXAR couNrY, TExAs

Case Number. 2018W0996 Document Type: SEARCH WARRANT

Page 6of8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 25 of 137

RETURN AND INVENTORY

 

 
  

THE STATE OF TEXAS § Google, Inc.

 

. #-._.-
COUNTY OF BEXAR §1600 Amphitheatre Parkway, Mountain:-"'v-_§'._iv,\
l" '.

-t
6 ' §§ ‘-;
The undersigned Affiant, being a Peace Officer under the laws of‘l§gxas°and-bei'rig j

duly sworn, on oath certifies that the foregoing Warrant came to hand on the ciath
and that it was executed on the day of , 20 , by ma ing the

search directed therein and seizing during such search the following described personal property:

 

 

AFFlANT
SUBSCRIBED AND SWORN to before me, the undersigned authority, on

this the day of , 20

 

Notary Public in and for Bexar Counry, Texas

Case Number. 201BW0996 Document Type: SEARCH WARRANT

Page?ofB

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 26 of 137

CERTIFIED COPY CERT|F!CATE STATE OF TEXAS

|, DONNA KAY M¢K|NNEY. BEXAR COUNTY D|STR|CT
CLERK. CERT|FY THAT THE FOREGO|NG lS A TRUE
AND CORRECT COF'Y OF THE OR|GINAL RECORD AS
|ND|CATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. WlTNESSED M‘( OFF|CIAL HAND
AND SEAL OF OFF|CE ON THIS.'

August 08, 2018

 

DONNA KAY M£K[NNEY

oUNTY, TEXAS
Br= § (\Mf\§ 3 a BLMM

CLARISSA BECERR.A, Deputy District Clerk
(NOT VALID WITHOUT THE C`LERKS’S OR]G!NAL SIGNA TL-'R£)

Case Number. 201BW0996 Document Type: SEARCH WARRANT

Pa.geSof'B

Case szla-cv-ooeao-FB-RBF Documentes-z Filed 11/14/18 PagO? 419 0 |?' l?

State of Texas Number:
County of Bexar ln the Magistrate Court

 

Affidavit for Search Warrant

 

The undersigned Affiant, Detective Terry Brooks #521 , being a Peace Officer under the laws of the State of Texas and being
duly sworn, on oath, makes the following statements and accusations:

¢ There is in Bexar County,Texas, a suspected Thing described as follows:

ZTE Cell Phone Mod. 2982.
FCC|D: ZAADSJADMOPO, FCC|D: CNFAS$|'i, Ce|i phone #SN 320284337925

* There is in this suspected Thing items constituting evidence that the offense of
Harassment of Public servant, Criminal Trespassing and Reslsting Arrest , in violation of Section 22.'|1, 30.135l and 38.(§
of the Penal Code of the State of Texas. has been committed. and said evidence is described as follows:

Visual material, to wit, multimedia, video recordings or images capable of being displayed on a video screen or
stored on a media device, mobile devicel secure data card- (SD). analog camcorder, digital camcorder, digital
camera, Hard drive, DVDs, Mini DVDsl Floppy Disks, USB Flash Drives and disposable cameras. To include any
and all multimedia liles or data associated with these video recordings or images. Material capable of being
transmitted, streamed or stored on the listed items or on any video screen by way of telephone |ines, cable,
satellite transmission, or any other method to include any and all files/data associated with these transmitted/
stored videos and images.

Mobi|e Cellular phone hardware, software, and periphera|s including the secure digital memory card- (SD) and
Subscriber identity Modu|e- (SIM) chip, which can collect, analyze, create, display, convert, storel conceal,
stream or transmit electronic. magnetic optical or similar mobile cellular phone impulses or data.

¢ lt is the belief of your Affiant that the offense of Harassment of Public servant, Criminal Trespassing and Resisting Arrest
was committed on or about the 02 day of May, 2018 in Bexar County,Texas.

l Your Affiant has probable cause for said belief by reason of the following facts:

Your affiant is a Detective with the Leon Valley Police Department and assigned to the Criminal investigation
Unit. As a detective your affiant is tasked with the investigation of incidents such as aggravated assaults,
assaults on peace officers, deadly conduct, injury to elderly and disabled, burglary, and other criminal
complaints There is an active Harassment of a public servant. Resisting arrest, and Criminal Trespass case
documented under case LVPD #2018-02669.

Your affiant being duly sworn does attest to the following:

Your affiant has read the preliminary investigation report prepared by Off`lcer l.. Farias, badge number 534, of
the Leon Valley Police Department dated May 02, 2018 and numbered 2018-02669. Officer Farias reported that
a suspect identified as iesus Padi|la 06/30/90, hereinafter referred to as the defendant, entered the City of Leon
Valley Clty offices.The defendant was video recording his entry and encounter with City of Leon Valley
employees by using the listed cell phone, camera, and Go Pro cam which was attached to his head. The

GR.4250-DZ-b
Rev.ZOlB-E 01/15/16 Page 1

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 PaUS§l§ 0 17 }--7
State of Texas Number: §

defendant left the City Hall public lobby and entered an area of City Hal|.

 

The defendant was approached by a Leon Valley Police OfFlcer and advised he was in a non public restricted
area. The defendant continued to video record his encounter and began cursing and yelling at the Leon Valley
Police Ofiicer.

The defendant was told numerous times to leave the restricted area but refused. A Leon Valley Police Oflicer in
uniform advised the defendant he was under arrest for criminal trespass The defendant kept screaming "dont
touch me'. During the arrest, the defendant struggled by pulling his arms free and and swung his arms and
elbows striking the officer that was trying to arrest him. The oflicer managed to get the defendant restrained
on the ground however during the struggle the defendant spit at the officer getting the defendants sa|iva on
the hands and arms of the arresting officer.

Other officers arrived and the defendant was handcuffed. it was during this time officers realized the
defendant was video recording the entire event and streaming it live on Youtube using the listed devices to
transmit live images. Affiant believes data and images on the listed devices contain evidence that the listed
offenses and crimes have occurred.

The above devices are currently in possession of the Leon Valley Police Department property room.

¢ Your Affiant believes a search of the above described suspected Thing for the above described item(s) will constitute
evidence that the offense of Harassment of Public servant, Criminal Trespassing and Flesisting Arrest was committed

on or about May , 2018 in Be)¢ar County, Texas.

* Your Affiant further believes that the specific offense of
Harassment of Public servant, Criminali'respassing and Resisting Arrest has been committed and thatthe item(s) described

above. constituting evidence to be searched for and seized, are located in the suspected Thing.

GR.4250-02-b
Rev.2016-6 01/15/16 page 2

Case 5:18-CV-00680-FB-RBF Document65-2 Filed 11/14/18 Page 29 flag 6 ,? y
State of Texas Number:

--___

Wherefore, your Affiant asks for the issuance of a Warrant that will authorize the seizure and search of the suspected thing. and
the seizure of the above described evidence.

 

Respectfully Submitted,

 

7/2*@§ #L§¥ _/- n

Signature ofAftiant %L/ d

Sworn to and subscribed before me in person F_/
this day of MAY 1 ? 2ng ,\j\/ l' l.“l""“' `

br

hourof ~» |,`l `Sig`r*]atur_leofhilil“ag_istrate ` ' our r"__,.~ .te
z ¢_/_¢ .vl ,. _F _ ,\/`l Be..x_a-r County'.|_exas- M_lchi.i.\,-.t ._, cal

 

 

 

 

 

 

 

 

GR.4250-02-»b
Rev.2015-6 01/15/16

Page 3

' Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 30 of 137

State of Texas Number! d 4 9 0 ? ry

County of Bexar |n the Magistrate Court

Search Warrant

 

The State of Texas, to the Sheriff or any Peace Officer of Bexar County, Texas, or any Peace
Oflicer of the State of Texas,

Greetings:

Whereas the Affiant Whose signature is affixed to the Affidavit attached hereto did therefore
this day subscribe and swear to said Affidavit before me, which is hereby incorporated
herein for all purposes, and Whereas | find that the facts stated by the Affiant in said
Affidavit show that the AfHant has probable cause for the belief he expresses herein and
establishes the existence of proper grounds for the issuance of this Warrant.

You are now therefore commanded to seize and search the suspected thing , described as
follows:

ZTE Cell Phone Mod. 2982.
FCC|D: ZAADBJADMOPO, FCC|D: CNFASSTi , Cell phone #SN 320284337925

for the following items found therein, including, but not limited to:

Visua| material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated With these
video recordings or images. Material capable of being transmitted, streamed
or stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all files/
data associated With these transmitted/stored videos and images.

Mobile Ce|lu|ar phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber identity Module- (SlM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

GR.¢zso-oz-b
Rev.zoie-e 01/15/16 Page 4

Case 5:18-CV-00680-FB-RBF Document65-2 Filed11/14/18 P 93§01:937{} ?

State of Texas Numbe

Herein fail not, but have you then and there execute this Warrant within three days,
exclusive of the day of its issuance and execution, With your return thereon, showing how

you have executed the same,

ii

 

r'
issued on this the day o§lAY 1 7 2018 \5| ,, -..-“
i' 'u"L/:l{/U\-'(K-

at the hour of

 

1 1 i> »~/\. MueeMi@a-aeiuwe' `

Bexar'Courity; Texas '

 

 

 

 

GR.4250-02-b
Rev.2016-5 01/15/16

 

Page 5

e 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page of 3 v
State offsean Number: :; _ 6
County of Bexar ln the Magistrat`e!€ourt

Affidavit for Search Warrant

 

The undersigned Aft`tant, Detective Terry Brooks #521 , being a Peace Officer under the laws of the State of Texas and being

duly sworn, on oath, makes the following statements and accusations:

¢ There is in Bexar County,`i'exas. a suspected Thing described as follows:

lied Nikon CoilPix 8500 Camera, Grey in Color. GoPro Hero with Battery, SDHC Card 32CiB (Sandisk Blue in

Colori/ ZTE Cell Phone Mod. 2982 .
FCC|D: 2AADBJADMOP0, FCC|D: CNFASST 1 , Cell phone #SN 320284337925

° There is in this suspected Thing items constituting evidence that the offense of
Harassment of public servant, Criminal Trespassing and Resisting arrest , in violation of Section 22:1 1, 30:05, and 38:€§

of the Penal Code of the State of Texas, has been committed, and said evidence is described as follows:

ifisuai material, to wit, multimedia, video recordings or images capable of being displayed on a video screen or
stored on a media device, mobile device, secure data card- (SD), analog camcorder, digital camcorder, digital
camera, Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable cameras. To include any
and all multimedia files or data associated with these video recordings or images. Material capable of being
transmitted, streamed or stored on the listed items or on any video screen by way of telephone lines, cab|e,
satellite transmission, or any other method to include any and all files/data associated with these transmitted/
stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the secure digital memory card- (SD) and
Subscriber identity Module- (SliVi) chip, which can collect, analyze, create, display, convert, store, conceal,
stream or transmit electronic, magnetic optical or similar mobile cellular phone impulses or data.

0 lt is the belief of your Affiant that the offense of Harassment of public servant, Criminal Trespassing and Resisting arrest

was committed on or about the 02 day of May, 2018 in Bexar County.Texas.

0 Your Affiant has probable cause for said belief by reason of the following facts:

Your afl'iant, is a Detective with the Leon Valley Police Department and assigned to the Criminal investigation
Unit. As a detective your affiant is tasked with the investigation of incidents such as; aggravated assaults,
assaults on peace officers, deadly conduct, injury to elderly and disabled, burglary assault There is an active
Harassment of a public servant, Resisting arrest, and Criminal Trespass case documented under case LVPD
#20? 802669.

Your affiant being duly sworn does attest to the following:

Your affiant has read the Preliminary lnvestigation Report prepared by Oflicer L. Farias badge number 534, of
the Leon Valley Po|ice Department dated May 02, 2018 , and numbered as 18-02669 Officer Farias reports that
a suspect identified as .iesus Padilla 06/30/90 hereinafter referred to as the defendant entered the City of Leon
Valley City offices. The defendant was video taping his entry and encounter with City of Leon Valley employees

GR.4250-02-b
Rev.2016-6 01/15/16 page 1

- - - - - 65-2 F'led11/14/13 Pa 341§ 5 ?6
state oi-;W§.st$ cv 00680 FB RBF Document l Number:

by using the listed cell phone, camera, and Go Pro cam which was attached to his head. The defendant left the
City i-ial| public Lobby and entered a restricted area of of the City Hail.

There were signs posted this was not a public area. The defendant was approached by a Leon Valley Police
Officer and advised he was in a non public restricted area. The defendant continued to video his encounter and
began cursing and yelling and any City employee that approached him.

Defendant was told many time to leave the restricted area and defendant refused. A Leon Valley Officer in
uniform advised defendant he was under arrest for criminal trespass and to place his hands on the wall in
ordered to be handcuffed The defendant kept screaming 'dont touch me" . During the arrest defendant
struggled pulling his arms free and and swung his arms and elbows striking the ofEcer that was trying to arrest
defendant The officer managed to get the defendant restrained on the ground however during this struggle
defendant spit at the officer getting defendants saliva on the hands and arms of arresting officer.

Other officers arrived and defendant was handcuffed it was during this time officers realized the defendant
was video recording the entire event live on Youtube and was broadcasting the event using the listed devices
to transmit live images. Affiant believes data and images on the listed devices contain evidence that the listed
offenses and crimes have occurred.

The above devices are currently in possession of the Leon Valley Police Department property room.

0 Your Affiant believes a search of the above described suspected Thing for the above described item(s) will constitute
evidence that the lS‘fense of Harassment of public servant, Criminal Trespassing and Resisting arrest was committed
a

on or about May,_2018 in Bexar County, Texas.

¢ Your Affiant further believes that the specific offense of
Harassment of public servant, CriminalTrespassing and Resisting arrest has been committed and that the item(sl described

above, constituting evidence to be searched for and seized, are located in the suspected Thing.

GR.4250-02-b
Rev.2016~6 01/15/16 Page 2

 

State oq@§§)a§S-CV-OOGSO-FB-RBF Document 65-2 Filed 11/14|<|]§"1 §Li`_i.€ f"§£i 57§: § |; 17 4c
l a l
.... b ~ \‘

Wherefore, your AfHant asks for the issuance of a Warrant that will authorize the seizure and search of the suspected thing, and
the seizure of the above described evidence.

 

Respectfully Submitted,

_-"""-_-`

_ “'_\/ % ._ ..~.. r
Signature of Affiant /;9»7% § ¢7< /
. m /

Sworn to and subscribed before me in person

this `?, dayof /i.'l|¢\\$ ’.A_~.L‘¢./

~\
hour of ; =;\-, `Signa`tu§of N_iagistrate
f` Bex County,'i'exas

§

 

 

 

i--i

 

 

 

 

GR.4250~02-b
Rev.2016-6 01/15/16 Page 3

State oiif,`liié§a§J_S-CV-OOGSO-FB-RBF Document 65-2 Filed ll/J\Q/lfl|.gb%?g(¥ 48 5 l E 6

County of Bexar ln the Magistrate Court

Search Warrant

The State of Texas, to the Sheriff or any Peace thcer of Bexar County, Texas, or any Peace
OfFlcer of the State of Texas,

Greetings:

Whereas the Affiant whose signature is affixed to the Affidavit attached hereto did therefore
this day subscribe and swear to said Affidavit before me, which is hereby incorporated
herein for all purposes, and whereas | find that the facts stated by the Affiant in said
Affidavit show that the Affiant has probable cause for the belief he expresses herein and
establishes the existence of proper grounds for the issuance of this Warrant.

You are now therefore commanded to seize and search the suspected thing , described as

follows:
Red Nil<on CoilPix B500 Camera, Grey in Color, GoPro Hero with Battery, SDHC
Card BZGB (Sandisk B|ue in Color)/ ZTE Cell Phone Mod. 2982.
FCC|D: ZAADBJADMOPO, FCC|D: CNFASSTi, Cell phone #SN 320284337925

 

for the following items found therein, including, but not limited to:

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed
or stored on the listed items or on any video screen by way of telephone |ines,
cab|e, satellite transmission, or any other method to include any and all files/
data associated with these transmitted/stored videos and images.

Mobile Cellular phone hardware, software, and periphera|s including the
secure digital memory card- (SD) and Subscriber identity Module- (S|M) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

GR.4250-02-b
Rev.2016-6 01/15/ 16 Page 4

State oppég§_¢;lti-cv-OOSSO-FB-RBF Document65-2 Filed 11/1NE|§aneal_ge 9#§178 5 l 76

Herein fail not, but have you then and there execute this Warrant within three days,
exclusive of the day of its issuance and execution, with your return thereon, showing how

you have executed the same.

 

issued on this the "l/ day of M agd LO]J C;OCk-ett

Sign re of Magistrate
Be rCounty,Texas
I'.r

 
     

 

 
 
 

/Ziol\/atthe hourof 625/0

 

 

 

 

 

GR.4250-02-b
Rev.2016-6 01/15/16 Page 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 37 of 137

THE STATE OF TEXAS § |N THE MAG|STRATE’S COURT
COUNTY OF BEXAR § NUMBERHM 3
SEARCH WARRANT

THE STATE OF TEXAS. to the Sheriff or any Peace Ofiicer of Bexar County, Texas, or
any Peace Officer of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to the AFF|DAViT attached hereto did
therefore this day subscribe and swear to said AFF|DAViT before me, which is hereby
incorporated herein for ali purposes, and whereas l find that the facts stated by the
AFF|ANT in said AFFAIDAV|T show that the AFF|ANT has probable cause for the belief
he expresses herein and establishes the existence of proper grounds for the issuance of
this WARRANT.

YOU ARE NOW THEREFORE commanded to proceed 4839 DiCK GORDON Dr i<irby.
Bexar County Texas, and to ENTER and SEARCH said piace, for the following items
found therein, including but not limited to:

A black semi-auto hand gun

A Go Pro Camera

Any cell phone media devices used to record
Computer desk top or Lapiop

Photographic evidence

HERE|N FAlL NOT, but have you then and there execute this WARRANT within three
days, exclusive of the day of its issuance and execution, with your return thereon.
showing how you have executed the same.

 

issued at ltc t 30 AM@n this the 3 l day of lull-401 .20|8.

 

 

BEXA C NTY, TEXAS

Case Number. RETURN Document Type: 049563
Page 2 of 4

' - - - - 5-2 Filed 11/14/18 Pa e 38 Oi 137
gomean §13§1£¥3{00680 FB RBF DOCUiTi€iii 6 Q Page l nfl

201803491 Inventory

From: e.rivera@ieonva|ieytexas.gov
Sent: Fri, .iun 1, 2018 at 3:00 pm
To: a.king@ieonvai|eytexas.gov

Norinco Rifiel G|ock 19i 15 Round Magazinei Biack Casel 15 9mm Luger Live Roundsl 2 Spent Roundsi
Smith & Wesson SD9 VEI Magazinel 16 Live Luger 9mm Rounds/ Black Gun Hoiderl Black Case P.o'vvershot
SD‘i 200 18 Digitaii Nikon CooiPix/ Black iPhonei' White iPhonei Hero Session GoProl Hero Session GoPrc)Slr
Cobra Devicei Logitech HD 1080p Cameraf Sunpack F|exPodDX Camera Hoideri Canon ihx"ia_.HF R600
Video Recorderi 2 Misc. Cabiesl Miscro SDi-iC Memoiy Cardl Sandisk U|tra 4GBI Niicro SD Sanoisi<i B|ue
Aurinia Thumb Drivel Black Toy Gun Stinger PQT/ Black Beit with Tan Hoisteri Ubee Monitor Modei:
UBC1301/ iBuyPower i-Series Toweri Jaci< Mi|ier Documneisl Riiie Magazinei 28 Live Rifie Rounds

Case Number RETURN Document Type. 049563
Page 3 of4

http:/fwebmail.lconvalleytexas.gov/versionsfwebmail/l 5.I .O-RC/popup.php?wsid=4b2d408... 6/1/201 8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 39 of 137

CEFlTlFlED COPY CERTlF|CATE STATE OF TEXAS

l. DONNA KAY MCKiNNEY BEXAR COUNTY DlSTRlCT
ELERK. CERT|FY THAT THE FOREGO|NG lS A TRUE
AND CORRECT COPY OF THE ORIG|NAL RECORD AS
lND|CATED BY THE VOLUME. FAGE AND COURT ON
SAID DOCUMENT WlTNESSED MY OFF|C|AL HAND
AND SEAL OF OFFlCE ON Ti-iiS

Juiy 10, 2018

 

DONNA KAY M‘_K.INNEY
BEXAR COUNTY, 'I`EXAS

. 1 -
1 .l
By= .. i?j:l/Li 1 rt H. mt i c
JEssi A ALvAREz, oepuiy Disrrictci=rk *J
(NOT i’.» LID ii’ITHOL'T THE C`LERA`.S"S f)Rini\i.-lL .S'!G.V-l TL'RE.J

Case Number. RETURN Document Type: 049563

Page 4 of 4

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 40 of 137
State of Texas Numbe%_a_$_§_?
County of Bexar in the a t e o t

Search Warrant

The State of Texas, to the Sheriff or any Peace Officer of Bexar County,_`fexas, or any Peace
Officer of the State of Texas,

Greetings:

Whereas the Afhant whose signature is affixed to the Affidavit attached hereto did therefore
this day subscribe and swear to said Affidavit before me, which is hereby incorporated
herein for ali purposes, and whereas i find that the facts stated by the Affiant in said
Affidavit show that the Afhant has probable cause for the belief he expresses herein and
establishes the existence of proper grounds for the issuance of this Warrant.

You are now therefore commanded to seize and search the suspected thing , described as

follows:
Canon Power shot U|tra WXXi E75KFP2,
Nikon cooipix sn 36679382
Blacki Phone
White i Phone
Hero Session Go Pro SD Card
Hero Session Go Pro SD Card
Cobra Device SD Card
Logitech HD 108 Camera
Canon Vixia HF R600 Recorder s/n 9320140000902
Miscro SDHC iViemory Card
Sandisk U|tra 4GB
B|ue Aurinia Thumb Drive
l Power Tower s/n 82AE-50D6-2184»8658-145

 

for the following items found therein, including, but not limited to:

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and ali multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed
or stored on the listed items or on any video screen by way of telephone lines,

GR.4250-02-b
Casbeiii\iBi:iéi-'.GMEE`E/l& Document Type RETURN Page4
Page 2 of 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 41 of 137

stare arrean Number: 0 4 9 6 6 7

cable, satellite transmission, or any other method to include any and ali files/
data associated with these tra nsmitted/stored videos and images.

Mobiie Ce|lular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber identity Moduie~ (SliVi) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

Herein fail not, but have you then and there execute this Warrant within three days,
exclusive of the day of its issuance and execution, with your return thereon, showing how
you have executed the same,

issued on this thel++vc|ay o;YY“L/TO\E£ chl m _ wm
atthe hourof g" P_iv\ .

;§l§;?::§§¢g§§£:§l?g; . -:_.: ---._ . -- 1 _

EB:E§S-$ .1r-- -t d

 

 

 

 

 

 

fitness '

 

GR.4250-02-b

caEE‘H%'Fi-ii§e§ citlalséi 16 Document Type. REruRN page 5
Page 3 of 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 42 of 137

SEARCH WARRANT LIST - LEON VALLEY CAE 2018-03491

Nikon Coolpix sin 36679382

Black i Phone Modei #Ai 660

White and Red l Phone

Hero Session Go Pro SD Card

Hero Session Go Pro SD Card

Cobra Davice SD Card

Logitech HD 108 Camera

Canon Vixia i-|F REOO Recorder sin 9320140000902
iifiiscro SDHC Memory Card

Sandisk ultra 4GB

B|ue Aurinia Thumb Drive

i Power Tower sin 82AE~50D6-2184-8658-145

Case Number. 049667 Document Type' RETURN
Page 4 of 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 43 of 137

CERT|FIED CCP‘( CERT|F|CATE STATE OF TEXAS

I. DONNA KAY M§K|NNEY BEXAR COUNTY DiSTR|CT
CLERK. CERTlFY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COPY OF THE ORlGlNAL RECOF!D AS
iNDlCATED BY THE VOLUME` PAGE AND COURT ON
SA|D DOCUMENT WITNESSED MY OFFiClAL HAND
AND SEAL OF OFF|CE ON TH|S

Jrrly 10, 2013

 

DONNA KAY M‘-KINNEY
BEXAR COUNTY, TEXAS

BY:L kill l’] -‘1 lt f /l l /.{(.(I ¢.‘ 'J_ 1_- "'F\
itselfth ALVAREZ, Depury oisrrict clerk
fNOT i'.-|UD ii'iTHO[-'T THE C`LERI\`S'S ORIG`L\HL SIG.V»I Tt 'RE.)

Case Number 049667 Document Type. RETURN

Page 5 of 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 44 of 137

 
    

EiiS J_Fif‘ r‘ c g
ri-ie stare oF Texas m rea oisrRi_O_ Mr

COUNTY OF BEXAR NUMBER:

rini run i"z A 11=52
AFF|DAViT FOR SEARCH WARRANT _
{Article 18.02(10), Texas Code of Criminal Procedure} E[PLI.‘{-y

across me, THE uNoeRsieNeo Auri-ionirv. PERsoNALLY APPEAREWT
HERE\N, A PEAcE oFFici=_n uNoEn THE LAws oF rExAs, wHo, same ouLY swonn,
oN oAri-l MADE THE FoLLowlNc sTArEMENTs:

1. lily name is Detective Alex King and lam commissioned as a peace officer by City of
Leon Valley. There is in Bexar County Texas 6400 Ei Verde Leon Valley Police
department property room suspected evidence, Said evidence is described as
follows:

leon Coolpix sin 366?9382

Black l Phone Model #A1660

White and Red l Phone

Hero Session Go Pro SD Card

l-iero Session Go Pro SD Card

Cobra Device SD Card

Logitech HD 108 Camera

Canon Vixia HF REGO Recorder sin 9320140000902
Miscro SDHC Memory Card

Sandisk U|tra 4GB

B|ue Aurinia Thumb Drive

l Power Tower sin 82AE-50D6-2184-8658-145

2. it is the belief of Affiant that said suspected listed things contain items constituting
evidence that the Feiony offense of (Places weapons prohibited) in violation of
section 46.03 oi' the Penal Code of the State of Texas, has been committed, and said
evidence ls described as follows:

Text messages, incoming and outgoing call logs, ali volatile and stored data
contained within the iaptop computer and any memory cards within the computer.

Visual materiai, to wit, multimedia, video recordings or images capable of being
displayed on a video screen or stored on a media device, mobile device, secure data card-
iSD}, analog camcorder, digital camcorder, digital camera, Hard drive, DVDs, Mini DVDs,
Floppy Disks, USB Flash Drives and disposable cameras. To include any and all multimedia
files or data associated with these video recordings or images. Material capable of being
transmitted, streamed or stored on the listed items or on any video screen by way of
telephone lines, cable, satellite transmission, or any other method to include any and all
fileeidata associated with these transmittedfstored videos and images.

Mobiie Celluiar phone hardware, software, and peripherals including the secure
digital memory card- (SD) and Subscriber identity Modu|e- (Sii\ii) chip, which can collect,
analyze, create, display, convert, store, conceal, stream or transmit eiecironic, magnetlc,
optical or similar mobile cellular phone impulses or data.

Case Number: 201BW0733 Document Type SEARCH WARRANT

Page l of5

i/ULW

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 45 of 137

3. Affiant has probable cause for said belief by reason of the following facts and
clrcumstances:

¥our Aft'lant is an investigator with the City of Leon Valley Police_ Department and
assigned to the Criminal investigation unit, and has been a Texas peace o__l‘ficer for 16 yrs.
There is an active Feiony investigation for “Places Weapons Prohlbltedj' in violation of
section 46.03 of the penal code of the state of Texas, under case LVPD 2018-03491. -Your
Affiant being duly sworn does attest to the following;

Your Affiant on June 1, 2018, served a Magistrate signed search warrant # 0485`63 at 4839
chk Gordon, Kirby Texas, The above listed items were seized as part of an investigation
for "P|aces Weepons Prohlblted” in violation of section 46.03 of the penal code of the
state of Texas. The defendant ls described as Jack Mi|ier 06!28172. The defendant is part
of an organized group known as the "First Amendment Auditors." Thls defendant
engages in open carry of weapons to draw attention to themselves from police officers
and or the public. These individuals have proven in past encounters that they intentionally
try to provoke a response from officers they might encounter. The defendant was found in
possession of the listed items at his residence.

Defendant was using various devices to video tape his entire encounter with Leon Valley
Police officers at 6400 El Verde, Leon Valley Texas, on May 31. 2018, when defendant
committed the felony offense of "Piaces Weapons Prohlblted" by entering the Leon Valley
municipal court building while court was in session, and while openly carrying a lirearm on
his body. The defendant was arrested on June ‘i, 2018 at his residence by Leon Valley Police
dept on an arrest warrant obtained by Leon Valley Police on May 31, 2018 for the felony
charge of “Placee Weapons Prohlblted." The items were not only used to record and store
videos and images but also are used to communicate with other members, and were seen
being used by defendant to communicate The above listed things are currently in
possession of the Leon Valley Police Department property room.

Wherefore, amant asks for issuance of a warrant that will authorize him to search
said suspected things for the above described evidence and I:ze same.

[:> twa

WORN AND SUESCRIBED BEFORE ME' BY SAID AFF|ANT ON THIS THE
.i_DAYOF ‘-- MAT_U_;_‘LS_AMIO-

Affiant 5 (

v

, BEXAR COUNTY, TEXAS
DISTRICT COURT JUDGE:

 

Case Number: 2018W0733 Document Type: SEARCH WARRANT
Page 2 of 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 46 of 137

2018 ll 0'?33

THE STATE OF TEXAS lN THE DlSTR|CT COURT
COUNTY OF BEXAR NUllIBER

SEARCH WARRANT

THE STATE OF TEXAS, to the Sheriff or any Peace Officer of Bexar County, Texas,
or any Peace Officer of the State of Texas,

GREET|NGS:

WHEREAS the Affiant whose signature is affixed to the AFF|DAViT attached hereto
did therefore this day subscribe and swear to said AFF|DAViT before me, which is
hereby incorporated herein for all purposes, and whereas i find that the facts stated
by the AFF|ANT in said AFFA|DAV|T show that the AFFIANT has probable cause for
the belief he expresses herein and establishes the existence of proper grounds for
the issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected listed
things described as:

Nikon coolpix sn 36679382

Black | Phone

White and Red l Phone

Hero Session Go Pro SD Card

Hero Session Go Pro SD Card

Cobra Device SD Card

Logitech HD 108 Camera

Canon Vixia HF R600 Recorder sin 9320140000902
lllilscro SDHC Memory Card

Sandisk U|tra 4GB

B|ue Aurinia Thumb Drlve

l Power Tower sin BZAE-5006-2184-8658-145

Currently stored in the Leon Valley Police property room located at 6400 E| Verde
Leon Valley, Tx 78238:

Text messages, incoming and outgoing call logs, all volatile and stored data
contained within the laptop computer and any memory cards within the computer.

Visual materla|, to wit, multimedia, video recordings or images capable of being
displayed on a video screen or stored on a media device, mobile device, secure data card-

Case Number. 201BW0733 Document Type: SEARCH WARRANT
Page 3 oi` 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 47 of 137

(SD), analog camcorder, digital camcorder, digital camera, Hard drive, DVDs, Mini DVDs,
Floppy Dlsks, USB Flash Drives and disposable cameras. To include any and all multimedia
files or data associated with these video recordings or images. Material capable of being
transmitted. streamed or stored on the listed items or on any video screen by way of
telephone lines1 cab|e, satellite transmission, or any other method to include any and ali
filesldata associated with these transmittedlstored videos and lmages.

Mobiie Cellular phone hardwarel software, and peripherals including the secure
digital memory card- (SD) and Subscriber identity Modu|e- (Sllil) chip, which can collect,
analyze, create, display, convert, store, conceal, stream or transmit electronlc, magnetic,
optical or similar mobile cellular phone impulses or data,

HERE|N FAlL NOT, but have you then and there execute this WARRANT within three
days, exclusive of the day of its issuance and execution, with your return thereon,
showing how you have executed the same. '

usual ar ll '~ ‘t § AMrm-¢nihische lzjkd.yor \_Dnl ""-".zois.

¢-'-
F'

DISTRICT JUDGE
BEXAR COUNTY, TEXAS

Case Number' 2018WD?33 Document Type. SEARCH WARRANT
Page 4 of 5

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 48 of 137

CERTIF|ED COPY CERT|F|CATE STATE OF TEXAS

l. DONNA KAY M‘-`~K|NNEY EEXAR COUNTY E|STR|CT
CLERK. CERT|FY THAT THE FOREGOING |S A TRUE
AND CORRECT COPY OF THE OR|G|NAL RECORD AS
|ND|CATED B`( THE VOLUME. PAGE AND COLJRT ON
SA|D DOCUMENT W|TNESSED MY OFF|C|AL HAND
AND SEAL OF OFF|CE -ZlN TH|S

June 12, 2018

 

DONNA KAY M‘=KINNEY
BEXAR CO UNTY, TEXAS

By= / 154£-"¢¢ g /'w l’L<J</\,'-'\ /
JEsleJA ALvAREz, oepiiy alarm clerk .l
(.'\’UT V-li'.lD ll `ITHO['T THE (`LERI\S'.S`UR.'GI.\"|L SfG_V-l T[ Ri:.)

Case Number. 201BW0733 Document Type SEARCH WARRANT

Page$oi`S

Case 5:18-cV-lz680-FB-RBF Document 65-2 Filed 11/14/18 Page 49 of 137

18 W 09897

THE s'rA'rE or TExAs IN THE ols'rruc‘r couR'r ' ':
coUN'rY or BEXAR NUMBER: .-.. -`

.'._.‘

 

   

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Proc

STATEMENTS:

Affiant: Detective A1ex King
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

1. Affiant is a Texas Peace Ofiicer and has been employed with the Leon
Valley Police department for over 16 years of which 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/ or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence, l am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device, Sajd evidence seized from Joshua Russell D.O.B. 06/ 12 /89
and is described as follows:

1. prey/elk LG ¢en phone sN # so4vTxF01021o

It is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation I have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number. 201 BWOQBQ Document Type: SEARCH WARRANT

Page l of’i

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 50 of 137

Recorded video's, all volatile and stored data contained within the cell
phone and any memory cards within the cell phone.

  
       

_ , J`
Visual material, to wit, multimedia, video recordings or i §§<:Fag;i:a_‘dl$é"-`%f
being displayed on a video screen or stored on a media dev' ;_`e${_rnob' devféey;`
secure data card- (SD), analog camcorder, digital camcor 1:';_> ' ` ”

  
    

. _ r;=
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Dri e§§an sp\ sa_hl'€§i
1 tl't'e§e
s

cameras. To include any and all multimedia files or data as ‘Z'¢£al_e

video recordings or images. Material capable of being transrm ed',"str_e_a_imed ‘r:'
stored on the listed items or on any video screen by way of few

 

'

cable, satellite transmission, or any other method~ to include a d all
iiles/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

Your Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Officer R. Parra #520 stated Leon Valley officers were arresting two
persons Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after referred to as
defendant #l, and Jarnes Springer D.O.B. 07/29/84, herein after referred to as
defendant #2, for violation of Texas Penal Code 36.06, Obstruction or
Retaliation. lt is believed that a witness, Joshua Russell D.O.B. 06/12/89,
recorded and live streamed the arrests of defendant #1 and #2 on YouTube
using the listed evidence. `

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chief’s family member’s information
were listed.

Case Number. 2018W0989 Document Type: SEARCH WARRANT

Puge?of?

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 51 of 137

This incited other viewers to make death threats against the Police Chief
and his family. Defendant #l and Defendant #2 did nothing to delete ,or stop
this personal information from being listed on the comments on " be
channels This action placed the Chief in fear of his safety an ;_ is
family. Defendant #l and Defendant #2 were subsequently ar _ d foy 'iolt`ttiqcn"i;,
of Texas Penal Code 36.06 Obstruction or Retaliation. ‘-> ' \?. §§

t

a,=
.._
\__

      
   
 

   
    

 

While defendants were being arrested, lt is believe §e._ -Liies§_.
ii` alle¥.thic'c-rgf

videotaping and live streaming their arrests on You'l`ube. Leo l
Parra #520 observed the witness recording the arrest and §fi_§§§§ag&l;gised

Witness he was now a witness to the arrest of defendants for the nse of
Texas Pena Code 36.06 Obstruction or Retaliation.

Witness relinquished his recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom l have discussed this investigation, I know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number. 2018WOQBQ Document Type: SEARCH WARRANT

Page 3 of 7

Case 5:18-C\\//-O BSEE-PFGD&W@tF£HOW§_d 1§/}¥1$,: Page 52 of 137
'_ G[Li gouVTxFozo Lf@

O..¢é Wherefore, affiant asks for issuance of a warrant that Will authorize him
to search said listed item of evidence for the above described evidence

and seize
gm

Affiant
SWORN TO AND SUBSCRIBED BEFORE ME BY '.'l

THE f 2 DAY GWSEL@_!K, AT 5_=?~_‘L AM/®
ve -af
, BEXAR coUNTY, TEXA§““S"¢
1 %"‘

DISTRICT COURT JUDGE:

XA/ Ferrrt$al

A//OU/Q Z-

 

Case Number. 2018W0989 Document Type: SEARCH WARRANT

Page40f7

Case 5:18-cV-00680-FB-RBF Document 65-2. Filed 11/14/18 Page 53 of 137

ZN ii ii @1989`1

THE STATE OF TEX.AS IN THE DISTR.ICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

 

1~.. .- - -
THE STATE OF TEXAS, to the Sheriff or any Peace Office gr§£e@§?nt%§
Texas, or any Peace Ofiicer of the State of Texas, i-'-. / §-'<.”

.r '_ \‘\ .‘ "-I-`

o /\:g egg
GREETINGS: QQ§ ......... ,
wHEREAs the Arnant whose signature is affixed to t e_-Q§_MT
attached hereto did therefore this day subscribe and swe r o said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he

expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Grey/Blk LG cell phone SN # 804VTXF010210

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the cell phone and any memory cards within the cell phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- [SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia liles or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files / data associated with these transmitted /stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the

secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

Case Number: 201BW0989 Document Type: SEARCH WARRANT

Page§of'l

ase5.18 wOO€SEERBF Document65- Fi|e 1§14/18 Page 54 of 137

Qi;én,z'»} eat we DNO~¢ N é/\m< Fo/@Z/o

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

HEREIN FAIL NOT but have you then and there execute this
three days, exclusive of the clay of its issuance and executio

thereon, showing how you have xecuted the same.
Issued at 5 ~' 3 Ll' AM" this the 2 day 0§¥£ §Dé' gr""

%O“rer :;E;i

 

DlSTlEICT JUDGE
"' Uzv"r'flé`r"
BEXAR COUNTY,

Case Number: 201BW0989 Document Type: SEARCH WARRANT

Page&of‘l

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 55 of 137

CERT|F|ED COPY CERTIF|CATE STATE OF TEXAS

|. DONNA KAY MCK|NNEY, BEXAR COUNTY DlSTRlCT
CLERK. CERTlFY Tl'lAT THE FOREGOING |S A TRUE
AND CORRECT COPY OF THE OR|GINAL RECORD AS
|ND|CATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. WITNESSED MY OFF|CIAL |~|AND
AND SEAL OF OFFlCE DN TH|S.'

A ugust 08, 2018

 

DONNA KAY M§-KINNEY
BEXAR COUNTY, 'I`EXAS

cLARTrS§A BECTERR'A, oequ Dism'cc clerk _
(NOT VALID WITHOUT THE CI.ERKS’S OR!GINAL SIG.VA TURE.)

Case Number' 2018W0989 Document Type: SEARCH WARRANT

Fage'lof'!

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 56 of 137

2018 W 09913.»

, _ "‘:;. ;")
THE s'rA'rE oF TEXAs IN THE Dls'rthT cQUR'r.-:-_'_';~¢
coUN'rY oF BEXAR NUMBER: " ’ -'..-',\

      
   
 

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Proc§’

BEFORE ME, THE UNDERSIGNED AUTHORITY, PERSO
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE

WHO, BEING DULY SWORN, ON OATH MADE TH
STATEMENTS:

Affiant: Detective Alex King
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

1. Affiant is a Texas Peace Ofl'icer and has been employed with the Leon
Valley Police department for over 16 years of which 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation

and/ or through discussions with other law enforcement personnel:
2

There is in Bexar County Texas 6400 El Verde, Leon Valley Police
department property room suspected evidence. l arn submitting this Affidavit
in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Brian Howd 04/26/67 and is
described as follows:

l. Canon Vixia l-IFRBOO video Recorder (Black in coior} SN #35249011801

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence that the offense of Obstruction or Retaliation in
violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, 1 have not included each and every fact known to me concerning
this investigation. I have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number. 201BW0991 Document Type: SEARCH WARRANT

Page l of‘l‘

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 57 of 137

Recorded video's, all volatile and stored data contained within the Digital
Video Camera and any memory cards within the camera.

\B$TQF_BE;,:RL
Visual material, to Wit, multimedia, video recordings or 5 e's ca`pabl:§;§hc__
being displayed on a video screen or stored on a media de “_."mobii dev, g

secure data card- (SD), analog camcorder, digital camcord r-=-="d.i`Y

 
  

. €i'
Hard drive, ovos, Mini DVDs, Floppy Disks, USB Flash ori§`§“siand ‘sp\esa§l;a`;
cameras. To include any and all multimedia liles or data asso_`cci)ate _ witliithe `
video recordings or images. Material capable of being transmiti`QElr s't’i"eame
stored on the listed items or on any video screen by way of te e es,
cable, satellite transmission, or any other method to include any and all

files/ data associated with these transmitted/ stored videos and images.

   

Mobiie Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber identity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronie, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Officer U. Hernandez #561 stated Leon Valley officers were arresting
two persons identified as Bao-Quoc Nguen D.O.B. 12-01-1982 and James
Springer, D.O.B. 07/ 29/ 84 for violations of Texas Penal Code Section 36.06
Obstruction or Retaliation. lt is believed that a witness, Bria.n Howd D.O.B.
04 / 26/ 67, recorded and live streamed the arrests of Bao-Quoc Ngyuen, herein
after referred to as defendant #1, and J ames Springer, herein after referred to as
defendant #2 on ¥ou'l`ube using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police or

government facility and try to create a confrontation with police while streaming
live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #l and Defendant #2 were live streaming
during said protest During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chiefs family member’s information
were listed.

Case Number. 2018W0991 Document Type: SEARCH WARRANT

Page 2 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 58 of 137

This incited other viewers to make death threats against the Police Chief

and his family. Defendant #l and Defendant #2 did nothing to ~ ~stop
this personal information from being listed on the comments o _ii.}§£,"oqeff e
channels. This action placed the Chief in fear of his safety an th__e'safety off 13 v
" ‘-"4

    
 
 

  

. ~.
family. Defendant #1 and Defendant #2 were subsequently ar§é_.‘.\'leri._fnr mail
of Texas Penal Code 36.06 Obstruction or Retaliation §§ \ _=__<§
m - : ~

/ '.’ \ .: Ir'[
While defendants were being arrested, lt is believed ge “ itnes_s~'wa?

videotaping and live streaming their arrests on YouTube. Leon`Qa.lley"O`fiice - .
Hernandez #561 observed the witness recording the arrest and B`H`!Uemafivised
Witness he was now a witness to the arrest of defendants for the offense of
Texas Penal Code 36.06, Obstruction or Retaliation.

Witness refused to relinquish the recording device for evidence. Witness
began to walk backwards at which time Officer Hernandez grabbed the Witness
by the arm. Witness continued to resist until another officer assisted, at which
time he placed Witness in custody for violation of Texas Penal Code 38.15
(lnterference with public duties) and Texas Penal Code 38.03 (Resist Arrest
search or transport). Witness was given a property receipt for the listed evidence
items. The listed evidence was placed in the Leon Valley Police property room.

Based on my knowledge, training, and the experience of other agents with
whom I have discussed this investigation, [ know that in order to completely
and accurately retrieve data maintained in the device hardware or software, to
ensure accuracy and completeness of such data, and to prevent the loss of the
data either from accidental or intentional destruction, it is often necessary that

the listed devices, be seized and subsequently processed by a qualified specialist
in a controlled environment

The listed items were not only used to record and store videos and
images, but also are used to communicate live with other members, of this
group and were seen being used by defendant to communicate The above

listed things are currently in possession of the Leon Valley Police Department
property room.

Case Number: 2018W0991 Document Type: SEARCH WARRANT

Page 3 of 7

Case 5: 18- -c\/- 00680- FB- RBF Document 65- 2 Filed 11/14/18 Page 59 of 137

nw will flew ma winn twa n
(l/i/ Awwfl) S)v 45351‘/?011‘6@)

Wherefore, affiant asks for issuance of a warrant that will authorize him

to search said suspected things devices for the above described gideflee and
seize same.

 

   

 

 

QFB ‘*`t'.

,_ C.§.§;\ A“\ E,{ 4°,-`:\£

,/(vl:"r/\ "%%°
"-?;`Q
Affiant /` fig-l //\/ 32
"3" \ :';-;

swoRN To AND suBscRIBED BEFORE ME er irrth //o`r~ij.rlf`-

THE €_DAY OFQ;§B; ;§M AT §§ 13 AM/P .........

Al/G"V 57 wis , BEXAR couNTY, Texas

DlSTRlCT COUR"[` JUDGE:
l 5""

>< %l/ \_)/efere»)
fhwa 2

Case Number. 2018\1\10991 Document Type: SEARCH WARRANT

Page 4 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 60 of 137

2018 ll illi$ili.-li

THE STATE OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEXAR NUMBER `

    

     

 

l -' 55 .`.
g\b:$j. 3 .. . , ` _'.¥1,;`%1'
SEARCH WARRANT §\C.»_.-' /T\ '-._C’ ‘1.
THE s'rATE 0F TExAs, to the sheriff or any Peace orn¢e =;§*T;B`é`x;a c'£§n_i; ,,
Texas, or any Peace Officer of the State of Texas, :-§;3'-. %\\
GREETINGS: § ..........

WHEREAS the Affiant whose signature is affixed to theh{`¢AEEI-BAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAV"IT before me, which is hereby incorporated herein for all
purposes, and whereas l find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1.Canon Vixia HFRBOO video Recorder (Black in color) SN #35249011801

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the camera and any memory cards within the camera.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia liles or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
liles / data associated with these transmitted / stored videos and images.

Mobiie Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM] chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

Case Number. 201BW0991 Document Type: SEARCH WARRANT

Page 5 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 61 of 137

me CAW@,U v/`;<"/A HFR 300 wiring fdiéo/lo€/L figure
° m cow/L) S,v_# 3521!90//%`@)

l-IEREIN FAlL NOT but have you then and there execute this WARRANT within

three days, exclusive of the day of its issuance and execution, wil.hz¢g'fi`§`¥return
thereon, showing how you have executed the same. \$\.."...Eji'x;;`{`

r
°-`. ° c`-Qli
Issued at 5 - 13 AM@ on this the 7 day 0 "~.O "

       
   

DISTRICT JUDGE “ ‘ l
l Sé'»r Olsr/uer' <: LW€

BEXAR COUNTY, XA

Case Number. 201 BWOBQ1 Document Type: SEARCH WARRANT

Page 6 of'i

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 62 of 137

CERTIF|ED COPY CERTIF|CATE STATE OF TEXAS

l. DONNA KAY MCKINNEY, BEXAR COUNTY D|STR|CT
CLERK. CERT|FY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COPY OF THE OR|GINAL RECORD AS
lND|CATED B't' THE VOLUME, PAGE AND COURT ON
SAID DOCUMENT. W|TNESSED MY OFFlClAL HAND
AND SEAL OF OFF|CE ON TH|S:

A ugnst 08, 2018

 

DONNA KAY Ms:IaNNEY
xAR .oUNTY, TEXAS

(li%sa l

cLAltrss’A BECERRA, oequ bisch clerk
(NOT V.-iI.!D H’ITHDUI' THE CLERKS‘S ORIG!NAL SIGNATURE.)

Case Number. 2018W0991 Document Type: SEARCH WARRANT

Page‘.lof'l'

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 63 of 137

2018 lll _0990

l.

THE sure or 'rExAs m ranms'rnrc'r poua
COUNTY OF BEX.AR NUMBER:‘ ' " '

 
   
   

BEFoRE ME, THE UNDERSIGNED Au'rnonrrY, rails - . _
THE AFFrAN'r Haaam, n PEAcE oFFIcER UNDER THE l

wno, same DULY swonN, on oA'rH mine 'rH
s'rATEMEN'rs=

Affiant: Detective Alex King _
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

1. Affiant is a Texas Peace Ofiicer and has been employed with the Leon
Valley Police department for over 16 years of which 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/ or through discussions With other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence I am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Selena Herrera D.O.B. 04 / 07/ 98

and is described as follows:

1. Apple 1 phone sN# 3s57990794sssse

It is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, I have not included each and every fact known to me concerning
this investigation I have set forth only the facts that I believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number. 201BW0990 Document Type: SEARCH WARRANT

Pagelof‘l

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 64 of 137

Recorded video's, all volatile and stored data contained wit '

 
   
 
    
 

one
and any memory cards within the phone. BE¢l',.g§?“`%
0
0 f
Visual material, to wit, multimedia, video recordings o ' a

being displayed on a video screen or stored on a media de c"éi_ m
secure data card- (SD), analog camcorder, digital camcor '° 'd_ig"
l-lard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Dri ` ' _
carneras. To include any and all multimedia files or data ass ed with '
video recordings or images. Material capable of being transmitted:`t§tir£ ed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
flles/ data associated with these transmitted / stored videos and images.

 

Mobiie Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or-

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Officer Chief Salvaggio #SOO stated Leon Valley officers were
arresting two persons, Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after
referred to as defendant #1, and James Springer D.O.B. 07/29/84, herein after
referred to as defendant #2, for violation of Texas Penal Code 36.06, Obstruction
or Retaliation. lt is believed that a witness, Selena Herrera D.O.B. 04/07/98,

recorded and live streamed the arrests of defendant #1 and #2 on YouTube
using the listed evidence `

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the.
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,

and residence address, including the Police Chief’s family member’s information
were listed.

Case Number: 2018\!\!0990 Document Type: SEARCH WARRANT

PageZof'l'

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 65 of 137

This incited other viewers to make death threats against the Police Chief
and his family. Defendant #1 and Defendant #2 did nothing to -_;,\ '¢. stop
this personal information from being listed on the comments o;-"il» _'__;___ _
channels. This action placed the Chief in fear of his safety any _ § \ ' ’tBs‘
family. Defendant #1 and Defendant #2 were subsequently ar§e_‘§t:ed T ' ‘ '1._ 551
of Texas Penal Code 36.06 Obstruction or Retaliation. §

   
  

5 `\ _-<
"’ \%\\ cf
While defendants were being arrested, [t is believed e"' _1tnes`$-"wa§
videotaping and live streaming their arrests on YouTube. Le ' `
Chief Salvaggio #SOO observed the witness recording the arre icer
advised Witness she was now a witness to the arrest of defendants for the
offense of Texas P.C 36.06 Obstruction or Retsliation.

 

Witness relinquished her recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom l have discussed this investigation, l know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number. 201BW0990 Document Type: SEARCH WARRANT

Page ] of‘l

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 66 of 137

Q/£_` N,pM_/ j lino/va 5Ny3§g7?9075’9f.l’535

Wherefore, affiant asks for issuance of a warrant that will authorize him

  

 

to search said listed item of evidence for the above described evide md§reize
same. \=\`i OF 95,'{ "`b~
"""""" 519 ~e
: '-__O “Y"
.-‘@/l?z‘?ei
Affiant u' ' / _<’ ;;'l§
/ \ §

SwoRN To AND sUBscRIBED BEFORE ME BY AF't-"rawro WY
TH Ef 2 DAY orAyggg.¢$,j;_Q¢BAT ,_*;: MAM/ """""

l ,BE:an couNTY, TExAs
166 blsraicr count Jut)es:

X %/ \l'iFFEESOn)

A//O//’/L;,

Case Number. 201 B\MJSEIO Document Type: SEARCH WARRANT

Page4of7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 67 of 137

2913 § §§9®

THE STATE OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

THE sTA'rE oF TsxAs, to the sheriff or any Peace office '-
Texas, or any Feace Officer of the State of Texas,

 

GREETINGS: p,__,
WHEREAS the Affiant whose signature is affixed to the":‘-`&F:EIDHVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFlANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Apple 1 phone sN# 3857990794ss356

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the phone and any memory cards within the phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD], analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated With these transmitted/ stored videos and images.

Mobiie Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,

Case Number: 2018W0990 Document Type: SEARCH WARRANT

Page$of‘l

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 68 of 137

{L£ N)p,i; pleas 311/at 3357?907‘?1/3’3'35 6

which can collect analyze create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular p
or data,

 
 
  

three days, exclusive of the day of its issuance and executio
thereon, showing how you have executed the same.

Issued at 5-' 20 AM /O this the 7

 

DIST,RICT___ JUDGE
6
BEXAR COUNTY, TE S

Case Number. 201 BWDBSO Document Type: SEARCH WARRANT

Pageéot"l

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 69 of 137

CERTIF|ED COPY CERT|F[CATE STATE OF TEXAS

l. DONNA KAY M¢KINNEY, BEXAR COUNTY DISTRICT
CLERK. CERT|FY THAT THE FOREGO[NG lS A TRUE
AND CORRECT COPY OF THE OR|G|NAL RECORD AS
lND|CATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. WITNESSED MY OFF|C|AL HAND
AND SEAL OF OFFlCE DN TH|S

Angust 08, 2018

 

DONNA KAY M£KINNEY
BEXA.R COUNTY, TEXAS

l \ 1
0 iiiqu gem/fn

cr_ARi§sA BECERRA, oequ Dism'cc clerk
(NOT H-ILID HTTHOUT THE CLERKS'S ORIGINAL .S`IGNA TL-'R£j

Case Number. 201BW0990 Document Type: SEARCH WARRANT

page Tof‘l

Case 5:18-cV-OO680-FB-RBF Documené6512 Filed 11/14/18 Page 70 of 137
'._. |‘" '[

18 W 0
Dr"'"" '- `l" i"".'! £`1'

THE s'rA'rE oF TEXAs 111 THE ms'ralc-'r_op.q§
coUN'rY oF BEXAR NUMBER: ~‘ ' --

\»

l'

  
  
   
 
 
 

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Proce'dur

'-).
-\_.
¢

cr .
BEFORE ME, THE UNDERSIGNED AUTHORITY, PERSO " f
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE m ._ __
WHO, BEING DULY SWORN, ON OATH MADE T FbLLU
STATEMENTS:

Afi'lant: Detective Alex King
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

1. Affiant is a Texas Peace Officer and has been employed with the Leon
Valley Police department for over 16 years of which 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and / or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence, 1 am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from James Springer D.O.B.

07 / 29 / 84 and is described as follows:

1. Black Samsung Cell Phone s/n RVSKSOKCASP

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation l have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number 201BW0992 Document Type: SEARCH WARRANT

Page l of 6

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 71 of 137

Recorded video's, all volatile and stored data contained wit _'ms.the Cell
phone and any memory cards within the cell phone. dai_§§§_€‘q.&i.c

Visual material, to wit, multimedia, video recordings orgl;§‘rba" §§_pia able%?`
being displayed on a video screen or stored on a media de\§,iq<¥x"_,§ '~lc cz§'
secure data card- (SD), analog camcorder, digital camcord ratligi a bamer?a; '
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Dri s°a'n. 'dispil_sab
cameras. To include any and all multimedia tiles or data asso"d'r ted"with' th e
video recordings or images. Material capable of being transmitte§§n§r~§gm'éd or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
iiles/ data associated with these transmitted / stored videos and images.

   
 

nw

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SlM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Officer C. Mandry #540 stated Leon Valley officers were arresting a
person identified as James Springer D.O.B. 07 / 29 / 84, herein after referred to
as defendant, for violation of Texas Penal Code 36.06 Obstruction or Retaliation.
lt is believed that defendant was recording and live streaming his own arrest on
YouTube using the listed evidence.

Defendant is part of a group calling themselves F`irst Amendment
Auditors. This is a group whose purpose is to go into a police and or government
facility and try to create a confrontation with police while streaming live with a
recording video device.

Defendant was engaged in a protest in front of the Leon Valley Police
station at 6400 El Verde, Leon Valley, Bexar County TX on June 23, 2018.
During this live broadcast on defendants YouTube channel the Leon Valley
Police Chiefs personal identifying information, to include names, and residence
address, including the Police Chief’s family members information Were listed.

This incited other viewers to make death threats against the Police Chief

and his family. Defendant did nothing to delete or stop this personal
information from being listed on the comments from his YouTube channel. This

Case Number. 201BW0992 Document Type: SEARCH WARRANT

Fagc 2 of 6

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 72 of 137

action placed the Chief in fear of his safety and the safety of his family.
Defendant was live streaming on his YouTube channel, while bein ted

 
   

violation of section 36.06 of the Texas Penal Code. This i<

d

 

Defendant was identified and arrested for Obstruction 'étal`ati 1
§_Felo :charg§_
-'eB iev

d "
Defendant was booked and given a property receipt for the li l'_ il e
The listed evidence was placed in the Leon Valley Police prop tga' po'!/~§

 

o .
Based on my knowledge and training and the experiencle iiil‘fer'ag
with whom l have discussed this investigation, l know tha " nder to

completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group

and were seen being used by defendant to communicate The above listed

things are currently in possession of the Leon Valley Police Department property
room.

Wherefore, afliant asks for issuance of a warrant that will authorize him
to search said listed item of evidence for the above described evidence and seize

Sam€.
4r
Affiant _f,_i/l~ l-D §lol’

SWORN TO AND SUBSCRIBED BEFORE ME BY§Ol AFFIANT ON THIS

THE ?__DAY OFNL_{§=&§/j 23 IB,AT .S;¢L’z AM/

, ssan couer, Texas
l SETH DIsrRicr coURT JUDGE:

>< A/€&»Frasw

MMS

THE STATE OF TEXAS IN THE DISTRICT COURT

Case Number: 201 BW0992 Document Type: SEARCH WARRANT

Page 3 1356

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 73 of 137

BfDifi if tilt-392 *

THE STATE OF TEXAS lN THE DISTRICT COURT
COUNTY OF BEXAR NUMBER .,.~er__<rs~.~e`. __
el.Qf-§i:`f»f;“"fh%
SEARCH WARRANT -.;, /i\ 633 f~
" -` \ <: -'n
53 .’ '_ E‘
THE s'rA'rE oF Texas, te the sheriff er any Peace officei'/lfg:f;“s§ ieenniyy§
Texas, or any Peace Officer of the State of Texas, ii 236 7 \ '

o_. __-
......

GREETINGS: ~
WHEREAS the Affiant whose signature is affixed to the'MRE;l.D' IT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Black Samsung Cell Phone s/n RV8K30KCA8P

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the cell phone and any memory cards within the cell phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Dislcs, USB Flash Drives and disposable
cameras. To include any and all multimedia liles or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files / data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

Case Number. 201 BW0992 Document Type: SEARCH WARRANT

Page 4 of 6

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 74 of 137

Qj/'_ fit/1914 §)<Mi$v»v£ cite puan 9//1) E\C/§§qlgd;@

HEREIN FAlL NOT but have you then and there execute this WARRANT within
three days, exclusive of the day of its issuance and execution, wit `
thereon, showing how you have executed the same.

issued at g '*/O AM@n this the 2 day o

  

 

 

DIS'I`R_[CT JUDGE

l SE"" 01 Srrtrc`r' erI/" 1
sisth coUNTY,re s

Case Number. 201BW0992 Document Type: SEARCH WARRANT

Page 5 of$

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 75 of 137

CERTIFIED COF'Y CERT|F|CATE STATE OF TEXAS

|. DONNA KAY M¢=KINNEY. BEXAR COUNTY D|STR|CT
CLERK, CERTIFY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COFY OF THE ORIG|NAL RECORD AS
|ND|CATED B¥ THE VO'LUME. PAGE AND COURT ON
SA|D DOCUMENT. WITNESSED MY OFFlClAL HAND
AND SEAL OF OFF|CE ON TH|S.

A ugust 08, 2018

 

DONNA KAY M£K]NNEY

:§AR 0UNTY, Texas @U
'1
timber W
cLAaissA BECERRA, Depucy binder clair
(NOT VALID WITHOUT THE C`LERKS'.S‘ ORIGI'NAL SIGN_-l TURE)

Case Numbec 201 BW0992 Document Type: SEARCH WARRANT

Page 6 ofG

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 76 of 137

2013 w 0999£

THE STATE OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEX.AR NUMBER:

AFFIDAVIT FOR SEARCH WARRANT
{A.rticle 18.02(10), Texas Code of Criminal Procedjn'e

BEFORE ME, THE UNDERSIGN'ED AUTHORITY, PERSONALLY APBEARED
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE LA'WS OF TEXAS,'

WHO, BEING DULY SWORN, ON OATH MADE ' FOLLOWI.N'G
STATEMENTS: ha . .
i ;-:'.
AfBant: Detective Alex King § § 5
G'J .

Leon Valley Police Department j q
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

tie " 1

l “_.-

1. Affiant is a Texas Peace Ofi`icer and has been cmpl'o)td wif~l'l the Leon
Valley Police department for over 16 years of whic 2 y$.rs as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and / or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence, l arn submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from James Mead D.O.B. 09/23/60
and is described as follows:

1. Red Motorola Flip Phone SIN IMEI # 351628052468025

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence that pertains to the offense of Obstruction or
Retaliation in violation of section 36.06 of the Penal Code of the State of
Texas, because this affidavit is being submitted for the limited purpose of
securing a warrant, I have not included each and every fact known to me
concerning this investigation l have set forth only the facts that l believe are
necessary to establish probable cause to believe that the portable electronic
devices described above contain said evidence is described as follows:

Recorded video's, all volatile and stored data contained within the phone
and any memory cards within the phone.

Case Number: 2018W0999 Document Type: SEARCH WARRANT
Page 1 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 77 of 137

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobiie.device,
secure data card- (SD], analog camcorder, digital camcorder, digitai camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disp_c_)§al`iie
cameras. To include any and all multimedia files or data associat§`e'l`witi'ffhese
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and _a'll
files / data associated with these transmitted/ stored videos and images. '

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber identity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/181
Leon Valley Ofi`icer J. Vasquez #552 stated Leon Valley officers were arresting
two persons Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after referred to as
defendant #1, and James Springer D.O.B. 07 / 29 /84, herein after referred to as
defendant #2, for violation of Texas Penal Code 36..06, Obstruction or
Retaliation. lt is believed that a witness, James Mead D.O.B. 09/23/60,
recorded and live streamed the arrests of defendant #1 and #2 on YouTube
using the listed evidence,

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is' a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chief’s family member’s information
were listed.

This incited other viewers to make death threats against the Police Chief
and his famiiy. Defendant #l and Defendant #2 did nothing to delete or stop
this personal information from being listed on the comments on their YouTube

Case Number: 201 BWOQQQ Document Type: SEARCH WARRANT
Page 2 of 7

Case 5:-18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 78 of 137

channels This action placed the Chief in fear of his safety and the safety of his
farnily. Defendant #1 and Defendant #2 were subsequently arrestedfor-irioladon
of Texas Penal Code 36.06 Obstruction or Retaliation.

While defendants were being arrested, lt is believedj the Witness was
videotaping and live streaming their arrests on You'l`ube. Leori',Valley 0_ffice_r J.
Vasquez #552 observed the witness recording the arrest and officer advised
Witness he was now a witness to the arrest of defendants for the `c`iffense.:rof
Texas Penal Code 36.06 Obstruction or Retaliation.

Witness relinquished his recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
With whom l have discussed this investigation, I know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate. The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number. 2018W0999 Document Type: SEARCH WARRANT
Page 3 of 7

l iii“et;ia%£i*vtiimitatist1 ann Of
v 35162,30511¢§<50;<5 _

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said listed items of evidence for the above escribed egidenee. and
seize same. '

ama islth ,

\
SWORN TO AND SUBSCRIBED BEFORE ME BY@D AFFTANT ON‘\ TH[S

THE J?_DAY oF W§E=,S;_Z_Q|$,AT 5 153 AM/

, arian couN'rY, TExAs
f ngif DisTRicT coURT JUDGE:

XA/ \TZFFE Rs@//

A/IOO££

 

Case Number. 2018W0999 Document Type: SEARCH WARRANT
Page 4 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 80 of 137

g@i§ H GQH;
THE STATE OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEX.AR NUMBER _ __ z
SEARCH WARRANT

THE BTATE OF TEXAS, to the Sheriff or any Peace Ofi'icei:of Bexar Gountg!
Texas, or any Peace Officer of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to the AFF_IDAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YO'U ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Red Motorola Flip Phone S/N IMEI # 351628052468025

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the phone and any memory cards within the phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files / data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- [SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

Case Number. 2018W0999 Document Type: SEARCH WARRANT
Page 5 of 7

§'3{860521/8%912026 O-l:'B-ARB|?_,][:O]CWT]€ H)-I'§ONE||€GSL]%Ll-/lg 3_ €&Of %
'(L£`~ 35/£,2.90511/6<302.5

HEREIN FA.IL NOT but have you then and there execute this WARRANT within
three days, exclusive of the day of its issuance and execution, witi_hyoiir‘return
thereon, showing how you have executed the same.

Issued at 5 ‘ 5 8 AM PM this the 2 day of~ J'q
QOES_:

/%/ §'H/F»‘E€’Sclj

f % m" DIsTRIcT JUDGE

BEXAR COUNTY, T XA

Case Number. 201 BWOQQQ Document Type: SEARCH WARRANT
Page 6 of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 82 of 137

CERT|F|ED COPY CERT|F|CATE STATE OF TEXAS

|. DONNA KAY Mi`-`K|NNEY. BEXAR COUNTY DlSTRICT
CL.ERK. CERTIFY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COPY OF THE ORIGINAL RECORD AS
lNDlCATED BY THE VOLUME. PAGE AND COURT ON
SAID DOCUMENT. W|TNESSED MY OFF|C|AL HAND
AND SEAL OF OFF|CE ON THIS!

August 08, 2018

 

DONNA KAY MS-KINNEY
BEXAR COUNTY, TEXAS

By: ONL`»J` @»»-"`-=

AU'DREY ARRIOLA, Deputy District C|erk
{NOT VAL!D WITHOUT THE CLERJ\'S'S ORIGiW/|L SIGN.»I TURE.)

 

Case Number. 201 BWOQQQ Document Type: SEARCH WARRANT

Page 7 of7

Case 5:18-CV-OOG8O-FB-RBF Document 65-2 Filed 11/14/18 Page 83 of 137

2018 W 0998_,

THE STA'I‘E OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEXAR - NUMBER:

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Frocednrel» 1_ _

BEFORE ME, THE UNDERSIGNED AUTHORITY, PERSONA£LY 513me
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE L§,WS` QF TEXA.S,

wHo, same DULY swoRN, on oA'rii MADE THE`-:g§oi.i.owmo
s'rA'rEiviEN'rs: l j

h

if"*

AfHant: Detective Alex King “"'
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

U

nice
e- inv iii

1

1. Affiant is a Texas Peace Ofiicer and has been empl ed Qwiiili the Leon
Valley Police department for over 16 years of wh 2 y`e‘ars as an
investigator assigned to the criminal investigation section §Biliant has

participated in state search warrants from property crimes to violent

crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and for 'tl'ir_o\Tg'thisciis"sion§'ivith"otl'i“éi"la'w eii`i`oi"Ee1`:c`ie'rii"fiei"§ii'rinel:__`h `

2. '

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence, l arn submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Theresa Richard 07/ 31/ 69 and
is described as follows:

1. Pink I Phone 8Plus NO serial number [picture attachedl

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation I have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number. 2018W0998 Document Type: SEARCH WARRANT .
Page l of 9

Case 5:18-CV-OOG8O-FB-RBF Document 65-2 Filed 11/14/18 Page 84 of 137

Recorded video's,-all volatile and stored data contained within-tire 'Bigital
Video Camera and any memory cards within the camera, _ "

Visual material, to wit, multimedia, video recordings or,.'ii:nages~capa;ble 6["
being displayed on a video screen or stored on a media devi€e, mobile device,
secure data card- [SD), analog camcorder, digital camcorder,»digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Driv and disposablf:'
cameras. To include any and all multimedia liles or data associated with these
video recordings or images. Material capable of being transmitted,Rreamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly Sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Ofi`icer Chief Salvaggio #500 stated Leon Valley officers were
arresting two persons Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after
referred to as defendant #1, and James Springer D.O.B. 07/29/84, herein after
referred to as defendant #2, for violation of Texas Penal Code 36.06, Obstruction
or Retaliation. lt is believed that a witness, Theresa Richard D.O.B. 07 / 31/69,
recorded and live streamed the arrests of defendant #1 and #2 on YouTube
using the listed evidence,

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #l and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chiefs family member’s information
were listed.

Case Number: 201BW0998 Document Type: SEARCH WARRANT
Page 2 of 9

Case 5:18-CV-OOG8O-FB-RBF Document 65-2 Filed 11/14/18 Page 85 of 137

This incited other viewers to make death threats against the Police Chief
ana his fanniy. Defendant #1 and Defendant #2 did nothing to ooiot§qor stop
this personal information from being listed on the comments on\their"fou‘l`u
onannolo. This action piatt-o the chief in rear of his safety antitho safety or too
family. Defendant #1 and Defendant #2 were subsequently é_sted:f_or violation
of Texas Penal Code 36.06 Obstruction or Retaliation. e- _ -

While defendants were being arrested, lt is believed the Witness was
videotaping and live streaming their arrests on YouTube. Leon Valley O£Ei'cer
Chief Salvaggio #500 observed the witness recording the arrest andy officer
advised Witness she was now a witness to the arrest of defendants for the
offense of Texas P.C 36.06 Obstruction or Retaliation..

Witness relinquished her recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom l have discussed this investigation, l know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment.

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed

things are currently in possession of the Leon Valley Police Department property
room.

Case Number: 201B\NDQQB Document Type: SEARCH WARRANT
Page 3 of 9

Ciiit$'@r@vew scerriv@"wat¢vv/W&
Q/L‘. 9 _ gmcme AT`TWCN€D)

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said listed item of evidence for the above described evidence and seize

S&I'l'le.
4'
AffiantG/{/. (___Q mar
ri
swoRN To AND suBscRiBED BEFORE ME BY tro AFFIANT oN rHrs
THE 52 DAYOFAM_ZQLS,AT 6100 - w

, BEXAR COUNTY, TEXAS
/ %m DISTRICT COURT JUDGE:

X/j/G'€rrr/@l/

/1400£ in

Case Number. 201BW0998 Document Type: SEARCH WARRANT
Page 4 of 9

Them§§&§é&§bc§§g£§§%|l;l§b|§§|: Document65-2 Filed11/14/18 Page 87 gafgléqofz

Theresa Richard no serial 3x 6 iPhone
Frorn: evriveraOQlZ@gmai|.com
Sent: Frl, Jul 27, 2018 at 10:44 am

To: a.king@|eonva||eytexas.gov

IMG_2979.ij (102.2 KB) [MG_ZSBD.jpg (96.3 |(B] - Download all

pth I illicit B’Pz_z/S w $i/z,/}z, tamm
S~»¢/M€u imm/m meier/haw

Sent from my iPhone

 

 

 

Case Number: 201BW0998 Document Type: SEARCH WARRANT

Page 5 of 9
httn’//w¢=hmail lennvallevh=ims onvlvareinnelwehmail/l ‘i d f\-l`\*("fnnnnn nhn°weiri=r|rla‘ihh 707/70! R

There@d§e?@rd$\a:s»ednja$cémw Document 65-2 Filed 11/14/18 Page 38 @rag£?_ofz

'-.-1-,-- .-.__ ___._. '

 

case Numben 261awosea Document Type: sEARcH wARRAN'r
P e 6 of 9
http://webmail.[eonvalleytexas.gov/versions/webmai|/ l 5.4.0-RC/popup.php?wsid=dda$bb... a§/Z'I'QOI 8

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 89 of 137
- . l ,_ 'J.'“
§§ 9 jul 2 11 'll» q@{' ) (_;1

THE STATE OF TEXAS IN THE DIITRICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

THE STATE OF TEXAS, to the Sheriff or any Peace Ofiicer- cf Bexar_{!aunty",
Texas, or any Peace Ofiicer of the State of Texas,

GREETINGS:
WHEREAS the Affiant whose signature is affixed to the AEFIDAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
_ AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Pink l Phone 8Plus NO serial number (picture attached)

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the phone and any memory cards within the phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- [SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted/ stored videos and images.

Case Number. 201 SWOBQB Document Type: SEARCH WARRANT
Page 7 of 9

CB_S€ 5118-CV-OOGSO-FB-RBF OCUm '[65-2 Fll d 1/14/ 8 PB_ 690 Of 37

s lt
()j/‘ pm (pz`crvi£€ A'rmciliD)

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD] and Subscriber ldentity Module- LSll_sl__l_`chip,
which can collect, analyze, create, display, convert, store, condé’a_l, stream or
transmit electronic, magnetic, optical or similar mobile cellular- p'hone impulses
or data, -

HEREIN FAlL NOT but have you then and there execute thjs_LWARRAN;F within

three days, exclusive of the clay of its issuance and execution, With your returnl
thereon, showing how you have executed the same.

Issued at 6 '.w AM /‘n this the 2 day of M,`

2018.
j IZFF£»€SM)
{‘35"" DISTRICT JUDGE 6103/ai

BEXAR COUNTY, XAS

Case Number: 2018W0998 Document Type: SEARCH WARRANT
Page 8 of 9

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 91 of 137

CERT|F!ED CCF’Y CERT|F|CATE STATE OF TEXAS

l, DONNA KA`f M§K|NNEY, BEXAR COUNTY D|STR|CT
CLERK. CERT|FY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COF'Y OF THE OR|G|NAL RECORD AS
|ND|CATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. W|TNESSED MY OFFlClAL HAND
AND SEAL OF OFF!CE ON TH|S:

August 08, 2018

 

DONNA KAY M§KINNEY
BEXAR COUNTY, TEXAS

0»,-.§,\,2,\:} 0\""£"°

AUDREY ARRIOLA, Deputy District Clerk
(NGT V.-|LID WITHOUT THE CLE`RJ\'S'S ORIGIN'AL S!GNA TURE.)

By:

 

Case Number. 2018W0998 Document Type: SEARCH WARRANT

Page 9 of9

Case 5:18-0\/-00630-|-'2-@§ Bocuwemepg gin 11/14/18 Page 92 of 137

THE s'rars or Texas m THE nrs'rmc'r coun'r
coiler oF sam monsan-
M\~
AFFmAvrr ron salmon wARRAN'r nga sir
{Article 18. 02(10), Texas Code of Criminal Prccelhrre} '\ Q,Y"n
BEFoRE ME, THE UNDERSIGNED AU'rr-IoRrrY, PERSQM§,LY APPE/ARED§
THE AFFmN'r HEREIN, A Peace oFFIcER uNnER THE sims br 'r`F.xA-s,?
wHo, same nULY swoRN, on oA'rH mms fish EQLLoWlae

STATEMENTS: t -
1 § ` §§ ‘i`”F
Affiant: Detective Alex King .-; ‘=.‘ 1_
Leon Valley Police Department ` m
6400 El Verde Leon Valley, Texas 78238 -U
Phone #210-684-3215 w

1. Affiant is a Texas Peace Officer and has been emplo ' wish the l:eon
Valley Police department for over 16 years of whic 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/ or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence. l am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Joseph Pierce D.O.B. 07 / 19 / 76

and is described as follows:

1. Samsung Galaxy J7 cell phone SM#J?Z?pp IMEI:355077082522326

It is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, I have not included each and every fact known to me concerning
this investigation l have set forth only the facts that l believe are necessary
to establish probable cause .to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number. 2018W0997 DocumentType; SEARCH WARRANT
Page l of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 93 of 137

Recorded video's, all volatile and stored data contained within the cell
phone and any memory cards Within the cell phone.

,c::;F-:b“m`-*~S`;\
Visual material, to wit, multimedia, video recordings or images capabl:‘e*`of
- being displayed on a video screen or stored on a media devi§e,= mobile deviee;,.
secure data card- (SD], analog camcorder, digital camcord’élf~s digital eamera,£`~
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives anc`l)dis`“pt:sabl'é3
cameras. To include any and all multimedia files or data ass ciated» w"rtlg these`i?
video recordings or images. Material capable of being transmitted', streamed or.
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include barr§»?f§`n'§'d all
files/data associated with these transmitted / stored videos and' images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- [SlM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Oflicer J. Vasquez #552 stated Leon Valley officers were arresting
two persons Bao»Quoc Ngyuen, D.O.B. 12-01-1982, herein after referred to as
defendant #1, and James Springer D.O.B. 07/ 29 / 84, herein after referred to as
defendant #2, for violation of Texas Penal Code 36.06, Obstruction or
Retaliation. lt is believed that a witness, Joseph Pierce D.O.B. 07/19/76,
recorded and live streamed the arrests of defendant #1 and #2 on \’ou'l`ube
using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #l and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #l and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chief’s family member’s information
were Iisted.

Case Number. 2018W0997 Document Type: SEARCH WARRANT
Page 2 of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 94 of 137

This incited other viewers to make death threats against the Police Chief
and his family. Defendant #1 and Defendant #2 did nothing to delete or stop
this personal information from being listed on the comments on`,thel§'zbu'l`pbe
channels This action placed the Chief in fear of his safety audible safety of his
family. Defendant #1 and Defendant #2 were subsequently arrested for violation
of Texas Penal Code 36.06 Obstruction or Retaliation.

While defendants were being arrested, lt is believe the Witness was
videotaping and live streaming their arrests on YouTube. Leorr Valley O£iicer J.
Vasquez #552 observed the witness recording the arrest and officer advised
Witness he was now a witness to the arrest of defendants for the offense of
Texas Penal Code 36.06 Obstruction or Retaliation.

Witness refused to identify himself and relinquish the recording device for
evidence, Witness was placed in custody for violation of Texas Penal Code
38. 15 (lnterference with public duties) and was issued a citation for Texas Penal
Code 38.02 (F`ailure to ldentify). Witness was given a property receipt for the
listed evidence items. The listed evidence was placed in the Leon Valley Police
property room.

Based on my knowledge and training and the experience of other agents
with whom [ have discussed this investigation, l know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number. 2018\~0997 DocumentType: SEARCH WARRANT
Page 3 of 7

`. §MWDW€SGMMWmB&-ZGWA@WMB of 137
Q“ §M #’ 5?-3~7?:1 fM€I: 3550'77@ szszz 324

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said item of evidence for the above described evi ence and seize same.

mm L;»if;§;
P'|`
swoRN To AND sUBscRI ED BEFORE ME BY D AFFIANT oN mrs
THE 91 DAY or_Ayg,, T 6!0,£ A w

, BExAR coUNTY, TExAs
/ %77| DISTRICT coUR'r JUDGE:

Case Number: 2018W0997 Document Type: SEARCH WARRANT
Page 4 of7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 96 of 137

2018 W 099’7_

THE`BTATE OF TEXAS . IN THE DISTRICT COURT
COUNTY OF BEX.`AR NUMBER

SEARCH WARRANT

THE STATE OF TEX.AS, to the Sheriff or any Peace Officer of Bexar County»,
Texas, or any Peace Officer of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to the AFFIDAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I Hnd that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1.Samsung Galaxy J7' cell phone SM#J727pp IMEI:355077082522326

Currcntly stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the cell phone and any memory cards within the cell phone.

Visual material, to wit, multimedia, video recordings or images capable of

. being displayed on a video screen or stored on a media device, mobile device,

secure data card- [SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM] chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

Case Number. 201 BWUQQ? Document Type: SEARCH WARRANT
Page 5 ot` 7

_ §Case 55;§/6\5_00@0}@£%57 D§ti?nrézul=ilep;igw@ WH¢ cgl??p'{ 7pp
Q_,‘L' :C/W’F 35507703?~52232¢6

l-IEREIN FAIL NOT but have you then and there execute this WARRANT within
three days, exclusive of the day of its issuance and execution, with your return
thereon, showing how you have executed the same.

Issued at 6 505 AM this the 2 day ol',,____________ AVG;B`}

/ %7" DrsTRIcT JUDGE

BEX.AR COUNTY, TE " ‘

 

Case Number. 2018W0997 Document Type: SEARCH WARRANT

Page 6 of7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 98 of 137

.rc

.,.\¢¢..

ca
`
5
9

CERTlF|ED COPY CERT|F!CATE STATE OF TEXAS

|. DONNA |'CAY MGK|NNEY, EEXAR COUNTY DiSTRlCT
CLERK. CERT|FY THAT THE FOREGO|NG` |S A TRUE
AND CORRECT COPY OF THE OR|GINAL RECORD AS
|ND|CATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. WlTNESSED MY OFFIC|AL HAND

AND SEAL OF OFF|CE ON TH|S.'
A ugust 08, 2018

DONNA KAY M-C-KINN'EY
BEXAR COUNTY, TEXAS

r\ QH,,J_
,Qgg i ' Clerk

By:
AUDREY AW
(NOT VAI.ID Wl THE CLE ' 'S ORIGINAL SIGNA TURE)

0

 

Case Number. 201 BWOQB? Document Type: SEARCH WARRANT
Page 7 of 7

Case 5:18-CV-00680-FB-RBF oDicL§ien‘£B-ZlF@@lQM/l$ Page 99 of 137
2

THE STATE OF TEXAS IN' THE DISTRICT COURT
COUNTY OF BEXAR NUMBER:

 

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Proc§d;*.e}
BEFORE ME, THE UNDERSIGNED AUTHOR!'I'Y, PERSONALLY AFPEARE_D
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE ms OF‘TEXAS,;
WHO, BEING DULY SWORN, ON OATH MADE T ` OLLOWIN.G
s'rA'rEMEN'rs: §

AH`iant: Detective Alex King
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238

Phone #210-684-3215 lp g .
-~l .’ '

l .'. _ _‘

1. Affiant is a Texas Peace Oliicer and has been empl‘i§gdjwith the Leon
Valley Police department for over 16 years of wl'f h 2 )Barsf '_'as:a'n
investigator assigned to the criminal investigation section.'dl°lfliant. has
participated in state search warrants from proper crim§ to vielent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and / or through discussions with other law enforcement mrsonnel:

Blll' lllli

2.
There is in Bexar County Texas 6400 El Verde, Leon Valley Police
department property room suspected evidence I am submitting this Affidavit
in support of an application for a warrant to search the following portable
electronic device. Said evidence seized from Jonathan Green 07/ 01/ 88 and
is described as follows:

1. samsung calaxy ss sN# 355982080759491

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation, l have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic devices
described above contain said evidence is described as follows:

Case Number. 2018W1004 Document Type: SEARCH WARRANT
Page l of?

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 100 of 137

Recorded video's, all volatile and stored data contained withir`r‘tlie phone
and any memory cards within the phone.

Visual material, to wit, multimedia, video recordings o:{~"rrnage§~capablc `§i"
being displayed on a video screen or stored on a media deviseL mcbile device,
secure data card- [SD), analog camcorder, digital camcord , digital'camer`a
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposabl’é'
cameras. To include any and all multimedia liles or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
liles/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- [SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valleyl Police report 2018-04036.
¥our Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Oflicer Capt. Saucedo #543 stated Leon Valley officers were
arresting two persons Bao-Quoc Ngyuen, D.O.B. 12-0-1-1982, herein after
referred to as defendant #1, and James Springer D.O.B. 07 / 29 /84, herein after
referred to as defendant #2, for violation of Texas Penal Code 36.06, Obstruction
or Retaliation. lt is believed that a witness, Jonathan Green D.O.B. 07/ 01 / 88,
recorded and live streamed the arrests of defendant #1 and #2 on YouTube
using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verdel Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,

and residence address, including the Police Chief's family member’s information
were listed.

Case Numben 2018W1004 Document Type: SEARCH WARRANT
Page 2 of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 101 of 137

This incited other viewers to make death threats against the Poli_ce Chief
and his family Defendant #1 and Defendant #2 did nothing tenants er gap
this personal information from being listed on the comments gri;tl'lei-r Ydu*l`ube
channels. 'I_`his action placed the Chief in fear of his safety and’ the safety of his
family. Defendant #1 and Defendant #2 were subsequently é§ted:for violation
of Texas Penal Code 36.06 Obstruction or Retaliaiion. aga-n .

?Ql/ ,

While defendants were being arrested, It is believed thquitness was
videotaping and live streaming their arrests on YouTube. Leon Valley“’Ofiicer
Capt. Saucedo #543 observed the witness recording the arrest and officer'

_ advised Witness he was now a witness to the arrest of defendants for the offense
of Texas P.C 36.06 Obstruction or Retaliation.

Witness relinquished his recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom I have discussed this investigation, I know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number: 201BW1004 Document Type: SEARCH WARRANT
Page 3 of 7

CB.S§€ 5AJ}E`:C -l(/J?v€ -F@%iwm£h%S-ZgF%d#/lA¢/J_S Page 102 Of 137
p_i'» 3 559 310 9075 6¢/'?)

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said listed item of evidence for the above described evidence and seize

same. .
Afliant/;rl/ (_'d W"-Ir_-
w l-

SWORN TO AND SUBSCRIBED BEFORE ME IvwA:l|"‘l*"'[lil\lT ON TH.IS

THEV__DAY GFM$;-_£,;yg AT §:33 A

gm , BExAR coUNTY, Texns
\ 9 DisTRic'r coUR'r .JUDGE:

XM'/ swann

//460££

Case Number. 2018W1004 Document Type: SEARCH WARRANT
Fage 4 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 1H1/14/18 Page 103 of 137

.- _,..._ r-

esin n v¢v~

THE STATE OF TEXAS IN THE DIBTRICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

THE STATE OF TEXAS, to the Sheriff or any Peace Officer off Bexar County,
Texas, or any Peace Ofiicer of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to t`fie AFFIDA.V!T
attached hereto did therefore this day subscribe and swear-"to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas l find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREF‘ORE commanded to seize and search the suspected
listed things described as:

1. Samsl.mg Gala.xy 88 SN# 355982080759491

Currently stored in the Leon' Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the phone and any memory cards within the phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card~ (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone linesl
cable, satellite transmission, or any other method to include any and all
liles/ data associated with these transmitted / stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- [SIM] chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

Case Number. 2018W1004 Document Type: SEARCH WARRANT
Page 5 of 7

q c;§is}exsj\l/§z§wo@@§o-F§;WEWm§t%$-z §Wl 3#?'14/18 Page 104 of 137
(l§/~ ’_'Jsse$:tosovs?L/q)

HEREIN FAlL NOT but have you then and there execute this WARRANT within
three days, exclusive of the clay of its issuance and execution, with your return
thereon, showing how you have executed the same.

Issued at -¥g\ i AM@n this the 2 day of§§ _=29: 5;807`$}.',
DI 'rRIcT JuDGE j ' £SBU
/36"1 ulmer ca /WCU£Z

BEXAR COUNTY, T XA

Case Number. 201BW1004 Document Type: SEARCH WARRANT
Page 6 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 105 of 137

CERT|FIED COPY CERT|F|CATE STATE OF TEXAS

|, DONNA KAY M¢KINNE¥, BEXAR COUN`W D|STRICT
ClJERK. CERT|FY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COPY OF THE OR|G|NAL RECORD AS
[NDICATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. W|TNESSED MY OFF|CIAL HAND
AND SEAL OF OFFICE ON THlS:

A ugust 08, 2018

 

DONNA KAY M£IC[NNEY
BEXAR COUNT¥, TEXAS

BY= z
AUDREY AR.RIOLA, Deputy District C|'erk
(NOT VAUD H'ITHOUT THE CL£'RES'S ORIG!NAL SIGNA TUR£)

Case Number. 201 BW1004 Document Type: SEARCH WARRANT

Page 7 of'l

C 5:18- -00680-FB-RBF Do ument -2 i| o| 4/18 Page 106 of 137
ass cv ZOiS ii f©él§

  
  

ran s'rArE or rsxns m run merch coun'r
coi_JN'rY oF snxan NUMBER= _?)ia£:____
-4.' 1311 B£'~_ ‘r
res L z

AFFmAvrr ron salmon wARRANr ""§)`5- 44°::»:€%`
{Arti¢ie 13.02(10), regan code orcriminni Prn¢ q_u_re; f \., ' ny
a t / ;-E".-;,j;

BEFoRs ME, THE Unnsnslcnnn AU'rHoRi'rv, Pnnso ` harman

° ~Y rrd '." .' ;,;
THE AFFiAiv'r HEREIN, A PEAcE orricER UNDER THE iia'ivs.,or isms;-

wHo, BEING DULY swonN, oN oA'rH MADE 'r "` FoLLowin’i;
s'rATEMENTs= ..,

.,.
.J`_n

J_ _.»

A!!'iant: Detective Alex King

Leon Valley Police Department 3 o
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215 9

 

civ B' fllW lllZ

1. Affiant is a Texas Peace Officer and has been employe-Hit the Leon
Valley Police department for over 16 years of whi h f“ yea s as,_a£_n
investigator assigned to the criminal investigation sj`ctin. iant has
participated in state search warrants from property crimest~tn violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/ or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence, I am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Jason Green 02/12/71 and is
described as follows:

1. DVC Digital Video Camera S/N 131724366
2. Ultra Sandisk Memory Card

It is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation, l have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number: 201BW1003 Document Type: SEARCH WARRANT
Page l of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 107 of 137

Recorded video's, all volatile and stored data contained within theDigital
Video Camera and any memory cards within the camera

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, Mle."d_evice;
secure data card- (SD), analog camcorder, digital camcorer, digi`fal camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. 'l`o include any and all multimedia files or data assoéiated with th§se
video recordings or images. Material capable of being transmitted streamed/or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM] chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Officer Capt. Saucedo #543 stated Leon Valley officers were
arresting two persons Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after
referred to as defendant #1, and James Springer D.O.B. 07 /29/ 84, herein after
referred to as defendant #2, for violation of Texas Penal Code 36.06, Obstruction
or Retaliation. [t is believed that a witness, Jason Green D.O.B. 02 /12/7 1,
recorded and live streamed the arrests of defendant #l and #2 on YouTube
using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chief's family member’s information
were listed.

Case Numben 201 BW1003 Document Type: SEARCH WARRANT
Page 2 of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 108 of 137

This incited other viewers to make death threats against the Police Chief
and his family. Defendant #1 and Defendant #2 did nothing to delete or stop
this personal information from being listed on the comments on th?ii' ¥'Qtfl?ube
channels This action placed the Chief in fear of his safety and»fl_;e,sat`e'ty oF his
family. Defendant #1 and Defendant #2 were subsequently arrested for violatia`n
of Texas Penal Code 36.06 Obstruction or Retaliation.

While defendants were being arrested, lt is believed the Witness__ was
videotaping and live streaming their arrests on YouTube. Leon Valley Offig_er
Capt. Saucedo #543 observed the witness recording the arrest and officer
advised Witness he was now a witness to the arrest of defendants for tl‘i’e offense
of Texas P.C 36.06 Obstruction or Retaliation.

Witness refused to identify himself and relinquish the recording device for
evidence. Witness was placed in custody for violation of Texas Penal Code

38.15 (lnterference with public duties) and Texas Penal Code 38.03 (Resist
Arrest search or transport]. Witness was issued a citation for Texas Penal Code
38.02 (Fa.ilure to Identify] Witness was given a property receipt for the listed
evidence items. The listed evidence was placed in the Leon Valley Police property
room.

Based on my knowledge and training and the experience of other agents
with whom l have discussed this investigation, l know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number. 2018W1003 Document Type: SEARCH WARRANT
Page 3 of 7

1 lQai)eVCS-d§-hé€$€#éaawlb€@m§rr§w€@di lSJA'./;el Ygellqa@fqej 4 6
Q./Z° g\ U¢_T'ILA SANDlS:< /"l-iM//’KY CAR.D

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said listed items of evidene for the above described evidence and seize

iam ad initial

SWORN TO AND SUBSCRIBED ABEFORE ME BUD AFFIAN'I*'ON TH-lS
P

THE 17_[)1¢\\¢' oF qth T,§f 33 AM

_n, ,BExAR couNTY, TExA
\ §§ DIsTRlcT coURT Juoos~

w ;T‘LFFELYA]

/MOG£‘Z_,

Case Number: 2018W1003 Document Type: SEARCH WARRANT
Page 4 of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 110 of 137

§§ ii ii l": iii 1 ii
THE s'rA'rE oF Texas m THE ms'rmc'r coUR'r
couN'rY oF BEXAR NuMBER
amca wARRAN'r

THE STATE OF TEXAS, to the Sheriff or any Peace Oi`iicerl of Bexan County_,
Texas, or any Peace Ofiicer of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to the AFFIDAVIT
attached hereto did therefore this day subscribe and swear‘ to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. DVC Digital Video Camera S/N 131724366
2. Ultra Sandisk Memory Card

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the camera and any memory cards within the camera.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD}, analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia tiles or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
liles/data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

Case Number. 2018W1003 Document Type: SEARCH WARRANT
Page 5 of 7

Cas<£ szllsi-¥v- 0636)-l‘-{E'-'R'B"I‘!`l §ociYmie'rlt*B§-'z "F'rfé'd'ihhfis %dé’ 11'19‘? lsi "U?' 3 56
Q,§? ;L_ o trail Sn»~o ¢‘$zz. mims/17 C/HZD
HEREIN FAlL NOT but have you then and there execute this WARRANT within

three days, exclusive of the day of its issuance and execution, with your return
thereon, showing how you have executed the same.

Issued at 5 73 3 AM this the 2 day QFM,

 

__ 1a-
/6`/““- - d d
D.ISTRICT JUDGE / 6;’;%1€5 ij
/357" wmth HW£Z

BEXAR COUNTY, T S

Case Number. 2018W1003 Document Type: SEARCH WARRANT
Page 6 of 7

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 112 of 137

CERT|F]ED COPY CERT|F|CATE STATE OF TEXAS

|. DONNA KAY M\'-`K|NNEY. BEXAR COUNTY DlSTR|CT
CLERK. CERT|FY THAT THE FOREGO|NG IS A TRUE
AND CORRECT COPY OF THE ORlGlNAL RECORD AS
|ND|CATED BY THE VOLUME, PAGE AND COURT ON
SA|D DOCUMENT. WITNESSED MY OFFlC|AL HAND
AND SEAL OF OFF|CE ON TH|S:

August 08, 2018

 

DONNA KAY MEK]NNEY
BEXAR COUNTY, TEXAS

own oil

AU`DREY ARRlOLA, Deputy District Clerlc
(NOT V.-U.ID WITHOUT THE CLERI\'S'S ORIG`INAL SIGNA .T'URE.)

By:

 

Case Number. 201BW1003 Document Type: SEARCH WARRANT

Page 7 of')'

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 113 of 137

2018 W 0993!':

.....: ,.__`

      

 

  
    

    
 
 

THE STATE OF TEXAS m THE DrSTRTj'¢`T co l _T_._.-":i::"f'
cooN'rY or sam NUMBER: ' -. '= -¢
§%_1_'.‘ ........ t ‘:¢];{"l}~.
AFFIDAVIT FoR sEARcH witan ' _.zml us -=5__.:§{,}`2= ug
{Arri¢le 13.02(10), rean code or criminal Proce¢£i:_d,i §§
\"*: .»....._.;- '
BEFoRE ME, THE UNDERSIGNED Au'rHoRrrY, Panso nga . -` -‘_,%'¢’
THE AFFIANT Hananv, A PEAca oFFIcER UNDER THE flaw -. `EXA§; "_

wHo, name DuLY swoRN, oN oA'rH MADE TH Foi.`°f.`o c
s'rATEMENTs=

Affiant: Detective Alex King
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

l. Affiant is a Texas Feace Oflicer and has been employed with the Leon
Valley Police department for over 16 years of which 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/ or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence. l am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Bao-Quoc Ngyuen, D.O.B. 12-01-
82 and is described as follows:

1. Samsung Galaxy 88 IMEI# 357753082239230

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence that the offense of Obstruction or Retaliation in
violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation l have set forth only the facts that I believe are necessary
to establish probable cause to believe that the portable electronic device
described above contain said evidence is described as follows:

Case Number. 2018W0993 Document Type: SEARCH WARRANT

Page 1 of 6

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 114 of 137

Recorded video’,s all volatile and stored data contained within the cell
phone and any memory cards within the cell phone

\,s,i>.:§_€?;\}
Visual material, to wit, multimedia, video recordings or mages ' _"’ =
being displayed on a video screen or stored on a media de de,.-° IC@.
secure data card- [SD), analog camcorder, digital camcord%r,- '_digi
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Dri m _ _
cameras. To include any and all multimedia liles or data asst at`e with-the

   
  

stored on the listed items or on any video screen by Way of telep o ines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM} chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Ofl`icer C. Mandry #540 stated Leon Valley officers Were arresting a
person identified as Ngyuen, Bao-Quoc, D.O.B. 12-01-1982, hereinafter referred
to as defendant, for violation of Texas Penal Code 36.06 Obstruction or
Retaliation. lt is believed that defendant was recording and live streaming his
own arrest on YouTube using the listed evidence. `

Defendant is part of a group calling themselves First Amendment
Auditors. This is a group Whose purpose is to go into a police and or government

facility and try to create a confrontation with police while streaming live with a
recording video device.

Defendant Was engaged in a protest in front of the Leon Valley Police
station at 6400 El Verde, Leon Valley, Bexar County TX on June 23, 2018.
During this live broadcast on defendants YouTube channel the Leon Valley
Police Chiefs personal identifying information to include names, residence
addresses, including the Police Chief's family members information Were listed.

This incited other viewers to make death threats against the Police Chief
and his family. Defendant did nothing to delete or stop this personal
information from being listed on the comments from his YouTube channel. This

Case Number. 201BW0993 Document Type: SEARCH WARRANT

Page 2 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 115 of 137

action placed the Chief in fear of his safety and the safety of his family.
Defendant was live streaming on his YouTube channel, while bein §fgt`liqq`
g ....... ,r,,¢

 
 

    

Defendant was identified and arrested for Obstruction-j___
violation of section 36.06 of the Texas Penal Code. This is?ae.-

Defendant was booked and given a property receipt for the lis'?e?'i"evi e _`
The listed evidence was placed in the Leon Valley Police propeilt°yji'oo G\

     
  

"l
."l.!i`§

Based on my knowledge and training and the experience _ other a
with whom l have discussed this investigation, I know that Mer to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist iri a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed

things are currently in possession of the Leon Valley Police Department property
room.

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said suspected things devices for the above described evidence and

seize same.
,*€-
Arriant §§ LQ 571

swoRN ro AND susscnissn BEFORE ME BY in AFFIANT oN rnis
THE fZ DAY oFAJZG-L,/‘ir gmi A'r 5105' AM/

, BEXAR COUNTY, TEX.AS
DlS_'IRICT COURT JUDGE:

>< /)//rzanw

/M@OM‘L,

Case Number. 2018W0993 Document Type: SEARCH WARRANT

Page 3 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 116 of 137

2@`.1§5>` ii ©993 `

THE s'rA'rE oF TEXAs m THE msraier`sonar
coUN'rY oF BEXAR NUMBER _,¢"” 19

SEARCH WARRANT

  
 

THE STATE OF TEXAS, to the Sheriff or any Peace Officer
Texas, or any Peace Officer of the State of Texas,

GREETINGS:
WHEREAS the Affiant whose signature is affixed to the AFFIDAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFI.ANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREF`ORE commanded to seize and search the suspected
listed things described as:

1. Samsung Galaxy SS IMEI# 35 775308.2239230

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the cell phone and any memory cards within the cell phone.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card~ [SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia i`lles or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted /stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data. .

Case Number. 2018W0993 Document Type: SEARCH WARRANT

Page 4 oi' 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 117 of 137

, _ 357753
del SAM elm/51 GnL/i><v 33 r,»,z_t # 09 up
7, 3
HEREIN FAlL NOT but have you then and there execute this WAI?RANT within
three days, exclusive of the day of its issuance and execution, wi
thereon, showing how you have executed the same.

f f - -..',‘.`K‘....- v
Issued at v 05 AM ®n this the 17 7” '-. §§

   
 

DIsTRIcT JUDGE
f S§TN U/$T`/L/ c“i'

Case Number. 2018Wl}993 Document Type: SEARCH WARRANT

Page 5 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 118 of 137

CERT|F|ED COFY CERT|F|CATE STATE OF TEXAS

l. DONNA KA¥ MCKlNNEY. BEXAF! COUNTY D|STR|CT
CLERK. CERT|FY THAT THE FOREGO|NG lS A TRUE
AND CORRECT COPY OF THE OR|G|NAL RECORD AS
|ND|CATED B¥ THE VOLUME, PAGE AND COURT ON
SA|D DOCUMENT. WlTNESSED MY OFFlClAL HAND
AND SEAL OF OFF|CE ON THlS:

August 08, 2013

 

DONNA KAY M£KINNEY

(RNQCM:;/ gram

cL`£PCIssA BECERRA, Deputy maria clerk
(NUT VALID B'ITHOUT THE CLERKS'S OR.'G.|'NAL SIGNA TUR£.)

Case Number. 2018W0993 Document Type: SEARCH WARRANT

Page 6 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 119 of 137

2018 W 3000

THE STATE OF T.EX.AS IN THE DISTRICT COURT
COUNTY OF BEX.AR NUMBER:

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10|, Texas Code of Criminal Proc§'dgre}

H ..
BEFORE ME, THE UNDERSIGN'ED AUTHORITY, PERSONA_LLY APPE_'ARE§B
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE D&WS OF TEXAS¢
WHO, BEING DULY SWORN, ON OATH MADE § FOLLOWING

  
  

sTATEMEN'rs: _ _ v _
Affiant: Detective Alex King Z- §
Leon Valley Police Department \,.r_ §
6400 El Verde Leon Valley, Texas 78238 ;`. T -_'
Phone #210-684-3215 _ ` co

l. Affiant is a Texas Peace Oflicer and has been employ d witt-£the'~l..edn
Valley Police department for over 16 years of whic` yea,`qs as an
investigator assigned to the criminal investigation sdction. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/ or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence. l am submitting this Affidavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Gregory Gardiner, D.O.B.

04/ 27 / 61 and is described as follows:

1. Go Pro Hero 2 Camera H214A1012051811
SanDisk memory card 326

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, I have not included each and every fact known to me concerning
this investigation l have set forth only the facts that l believe are necessary
to establish probable cause to believe that the portable electronic devices
described above contain said evidence is described as follows:

Case Number. 201BW1000 Document Type: SEARCH WARRANT
' - Page 1 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 120 of 137

Recorded video’ s, all volatile and stored data contained within m§£igital
Video Camera and any memory cards within the camera. g,. _,

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, frEtiile 'dEvice~,
secure data card- [SD), analog camcorder, digital camcord%r,’ digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks-, USB Flash Drive.s~'and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transnuttéb ~st ea.med“ or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon_ Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

‘(ou’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Oflicer L. Farias #534 stated Leon Valley officers were arresting two
persons Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after referred to as
defendant #1, and James Springer D.O.B. 07 / 29/ 84, herein after referred to as
defendant #2, for violation of Texas Penal Code 36.06, Obstruction or
Retaliation. lt is believed that a witness, Gregory Gardiner D.O.B. 04/27/61,
recorded and live streamed the arrests of defendant #'l and #2 on YouTube
using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group Whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video device.

Defendant #l and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,

and residence address, including the Police Chief’s family member’s information
were listed.

Case Number. 2018W1000 Document Type: SEARCH WARRANT
Page 2 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 121 of 137

This incited other viewers to make death threats against the Polic Chief
and his family. Defendant #1 and Defendant #2 did nothing t wed§fe arraop
this personal information from being listed on the comments on Ft-heir You'l-`ube
channels This action placed the Chief in fear of his safety and the safety of his
family. Defendant #1 and Defendant #2 were subsequently arrested fdr_yiéliition
of Texas Penal Code 36. 06 Obstruction or Retaliation.

While defendants were being arrested, lt is believed the Witness was
videotaping and live streaming their arrests on YouTube. Leon Valley Officer L..
Farias #534 observed the witness recording the arrest and officer advised
Witness he was now a witness to the arrest of defendants for the offense of
Texas Penal Code 36.06 Obstruction or Retaliat-ion.

Witness relinquished his recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom I have discussed this investigation, l know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Case Number. 2018W1000 DOcu Type: SEARCH WARRANT
Page 3 of 7

. . l§a€@-@lwte@we&w?~ W@a-zls@emwlmz@esaslh
Q/q"' §FW O)S’I¢ MWP~‘) cA/LD ’S:LG-

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said listed items of evidence for the above escribed evidence and
seize same.

Affiant §

SWORN TO AND SUBSCRIBED BEFORE ME BY{S? D AYFIANT ON Tl~llS

THE ?_DAY or_RM_y$;_" &¢WK, AT S-’,$£ AM

, , BEXAR COUNTY, TEXAS
l %m DISTRICT COURT JUDGE:

/SM£/J
0403£ §_z

Case Number: 2018W1000 Document Type: SEARCH WARRANT
Page 4 of 7

Case 5:18-cV-00680-FB-RBF Document 65_-|2 _Fi|_ed_`_ll/14/18 Page 123 of 137

gets t lvvu

THE STATE OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

THE STATE OF TEXAS, to the Sheriff or any Peace Officer di _Bexar§ountm
Texas, or any Peace Ocher of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to the AEFIDAVIT
attached hereto did therefore this day subscribe and swear to said
AFF!DAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Go Pro Hero 2 Camera H214AJ_.012051811
SanDisk memory card 32G

Currently stored i.n the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the camera and any memory cards within the camera.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- (SD), analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files / data associated with these transmitted / stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or

transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

HEREIN FAIL NOT but have you then and there execute this WARRANT within
three days, exclusive of the day of its issuance and execution, with your return
thereon, showing how you have executed the same.

Case Number. 2018W1000 Document Type: SEARCH WARRANT
Page 5 of 7

'- 5#&%'001??%'@@“*31 wanda tissue viii Y?il ll
air §m)l))$¢ murva 539/20 326_

Issued at 5 ‘, 55 AM On this the 7 day of_AU_.d'[/_§)__,

§015.
j€i'%%£jg: l

   
   
 

/ §577* DISTRICT JUDGE

BEXAR COUNTY, EXA

Case Number: 2018W1000 Document Type: SEARCH WARRANT
Page 6 of 7

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 125 of 137

CERT|F\ED COPY CERT|F!CATE STATE OF TEXAS

l. DONNA KAY M¢KJNNE¥. BEXAR COUNTY D|STRICT
CLERK. CERT|FY THAT THE FOREGO|NG |S A TRUE
AND CORRECT COPY OF THE OR|G|NAL RECORD AS
IND|CATED BY THE VOLUME, PAGE AND COURT ON
SAID DOCUMENT. W|TNESSED MY OFF|C|AL HAND
AND SEAL OF OFF|CE ON TH|S.

August 08, 2018

 

DONNA KAY MEIC[NNEY
BEXAR COUNTY, TEXAS

By= oliva/ruhl Gr,,~_i_:

AUDREY AR.R.IOLA, Deputy District Clerlc
(NOT V.-tLlD H’ITHOUT THE CLERA'S'S URlGINAL SIGNA TURE.)

 

Case Number. 201 BW1000 Document Type: SEARCH WARRANT

Page 7 of'/'

CB_S€ 5118-CV-OOGSO-FB-RBF _ O U|'Tl 65-2 l d 1/14/18 PB_ € 1260l137
9 §§ €W ii 0 0 2 g

THE STATE OF TEXAS IN THE DISTR.ICT COURT
COUNTY OF BEX.AR NUMBER:

__`-;`_`_ ...-.- ._\_ l_

.,. -t -_` 1

AFFiDAvi'r ron salmon wARRAN'r :.T`r ' ' ` "~",.': .
{Article 18. 02(10), Texas Code of Criminal Procedure}_

BEFORE ME, THE UNDERSIGNED AUTHOR.ITY, PERSO :LY AP_PEARED:
THE AFFIA.NT HEREIN, A PEACE OFFICER UNDER THE WS_ OF TEX;ASI -

WHO, BEING DULY SWORN, ON OATH MADE T OIJDWING
STATEMENTS:

19

't'

"'V‘"f"l'.’i".'\-'iu¥
z d a- inv inn

'_ ' Affiant: Detective Alex King l
Leon Valley Police Department l
6400 El Verde Leon Valley, Texas 78238 c
Phone #210-684-3215 `©

L'3
'_'|

,..

1. Affiant is a Texas Peace Officer and has been employ with,‘;’jhe Leon
Valley Police department for over 16 years of which 2 years as an
investigator assigned to the criminal investigation section. Affiant has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/or through discussions with other law enforcement personnel:

2.

There is in Bexar County Texas 6400 El Verde, Leon Valley Police

department property room suspected evidence. I am submitting this Ali'idavit

in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from Jason Maldonado 08 / 06/ 78 and
is described as follows:

1. Black Samsung Phone J3 Luna IMEI# 354308081104894

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaiiation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, I have not included each and every fact known to me concerning
this investigation l have set forth only the facts that I believe are necessary
to establish probable cause to believe that the portable electronic devices
described above contain said evidence is described as follows:

Recorded video's, all volatile and stored data contained within the Phone
and any memory cards within the phone.

Case Numbert 201 BW1002 Document Type: SEARCH WARRANT
Page l OfG

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 127 of 137

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, hile device,
secure data card- [SD), analog camcorder, digital camcoi'der§§l¥ig\i(`]ta]1 camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives\ai`id disposable
cameras. To include any and all multimedia files or data asso§:iatect'wi§h“these
video recordings or images. Material capable of being transmitted streamed or
stored on the listed items or on any video screen by way of'itelephonc lines5
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted /stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

¥ou’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Ofiicer J. Vasquez #552 stated Leon Valley officers were arresting
two persons Bao-Quoc Ngyuen, D.O.B. 12-01-1982, herein after referred to as
defendant #l, and James Springer D.O.B. 07 / 29 / 84, herein after referred to as
defendant #2, for violation of Texas Penal Code 36.06, Obstruction or
Retaliation. lt is believed that a witness, Jason Maldonado D.O.B. 08/06/78,
recorded and live streamed the arrests of defendant #1 and #2 on YouTube
using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
streaming live with a recording video'device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,
and residence address, including the Police Chief’s family member’s information
were listed.

This incited other viewers to make death threats against the Police Chief
and his family. Defendant #1 and Defendant #2 did nothing to delete or stop
this personal information from being listed on the comments on their YouTube

Case Number: 2018W1002 Document Type: SEARCH WARRANT
Page 2 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 128 of 137

channels This action placed the Chief in fear of his safety and the safety of his
family. Defendant #l and Defendant #2 were subsequently arrested for violation
of"l`exas Penal Code 36.06 Obstruction or Retaliation.

While defendants were being arrested, lt is believed the Witness was
videotaping and live streaming their arrests on YouTube. Le Valley\Ofiicer U.“
Vasquez #552 observed the witness recording the arrest and officer advised
Witness he was now a witness to the arrest of defendants ibt the offense of
Texas P.C 36.06 Obstruction or Retaliation.

Witness relinquished his recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom I have discussed this investigation, l know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and were seen being used by defendant to communicate The above listed
things are currently in possession of the Leon Valley Police Department property
room.

Wherefore, affiant asks for issuance of a warrant that will authorize him
to search said listed item of evidence for the above described evidence and seize

.'.k-
Affiant U[V ('D `S~IG\`"

SWORN TO AND SUBSCRIBED BEFORE ME BYD AFFIANT ON THIS

THE 7 DAY 0F GH§_;¢,;£ 3018, AT 5:31 AM

, BEXAR COUNTY, TEXAS
i DISTRIC’I` COURT`JUDGE:
/

>< @/G’WRS@/\/

drawn

 

Case Number. 201 BW1002 Document Type: SEARCH WARRANT
Page 3 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 129 of 137

THE STATE OF TEXAS IN THE DISTRICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

THE STATE OF TEXAS, to the Sheriff or any Peace Officer of Bexar County,
Texas, or any Peace Officer of the State of Texas,

GREETINGS:

WHEREAS the Affiant whose signature is affixed to the AFFIDAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFFIANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

¥OU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1 Black Samsung Phone J3 Luna IMEI# 354308081104894

Currently stored in the Leon Valley Police property room:
All video and audio recordings, all volatile and stored data contained
within the phone and any memory cards within the phone.

Case Number. 201BW1002 Document Type: SEARCH WARRANT
Page 4 of 6

qcas{;i:)iqséi/&oc§§p/-§§Bli%_bop,@mgs-IBed gym/pari PYe/glsia amy
llj/' 3514308081101¢8‘?‘/

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card~ (SD), analog camcorder, digital camcorder, digi't§f camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Dnvesr“and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmi`f.te:;i'IL streamed or
stored on the listed items or on any video screen by way f` telephone lines;
cable, satellite transmission, or any other method to indlu,de any and all

files/ data associated with these transmitted /stored videos and images.

Mobile Cellular phone hardware, software, and peripherals incl{fding the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

HEREIN FAlL NOT but have you then and there execute this WARRANT within
three days, exclusive of the day of its issuance and execution, with your return
thereon, showing how you have executed the same.

Issued at 5 `~'- 3 ? AM 'n this the 2 day of A 06:'5 S/ ,

2018.

 
  
 

l 8 1 DISTRICT JUDGE

BEXAR COUNTY, TE

Case Number. 2018W1002 Document Type: SEARCH WARRANT
Page 5 of 6

Case 5:18-cV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 131 of 137

CERTIF|ED COPY CERTIF|CATE STATE OF TEXAS

l. DONNA KAY M‘iKlNNEY, BEXAR COUNTY D|STR|CT
CLERK. CERT|FY THAT THE FOREGOING |S A TRUE
AND CORRECT COPY OF THE OR|GINAL RECORD AS
lND|CATED BY THE VOLUME. PAGE AND COURT ON
SAID DOCUMENT. WITNESSED M‘( OFF|C|AL HAND
AND SEAL OF OFF|CE ON TH|S:

August 08, 2018

 

DONNA KAY M-C-K]NNEY
BEXAR COUNTY, TEXAS

wa»»; @»'~L»

AUDREY AR.R.IOLA, Deputy District Clerk
(NOT VAL!D WITHOUT THE CLERKS'S ORIGINAL SIG`NA TURE.)

By:

 

Case Number. 2018W1002 Document Type: SEARCH WARRANT

Page60f6

Case 5:18-c\/- 00680- FB- RBF Document 65- 2 Filed 11/14/18 Page 132 of 137

13 W 10013

THE STATE OF TEXA.S IN THE DISTR.ICT COURT
COUNTY OF BEXAR NUMBER:

AFFIDAVIT FOR SEARCH WARRANT
{Article 18.02(10), Texas Code of Criminal Procediire}

BEFORE ME, THE UNDERSIGNED AUTHORITY, PERSON:`ALLY APPEARED
THE AFFIANT HEREIN, A PEACE OFFICER UNDER THE L§WS OF TEX§A;S

WHO, BEING DULY SWORN, ON OATH MADE 9 FOLLOWING
STATEMENTS:

Affiant: Detective Alex King
Leon Valley Police Department
6400 El Verde Leon Valley, Texas 78238
Phone #210-684-3215

f'.l
._.

l".1

9" gill lift

l. Affiant is a Texas Peace Ofi'icer and has been empl "ed wil\h the Leon
Valley Police department for over 16 years of wh 2 years `a"s' an
investigator assigned to the criminal investigation section. ffiant `has
participated in state search warrants from property crimes to violent
crimes against persons and have made arrests and recovered evidence
which have resulted in successful prosecution. Affiant has personally
participated in this investigation, and is thoroughly familiar with the
information contained in this affidavit through personal investigation
and/or through discussions with other law enforcement personnel:
2. '
There is in Bexar County Texas 6400 El Verde, Leon Valley Police
department property room suspected evidence. l am submitting this Affidavit
in support of an application for a warrant to search the following portable

electronic device. Said evidence seized from David Worden, D.O.B. 09 / 19 / 61
and is described as follows:

1. Canon Vixia l-IFR600 Video Recorder SN- 942114100798
2. SD card

lt is the belief of Affiant that said suspected listed item contains items
constituting evidence pertaining to the offense of Obstruction or Retaliation
in violation of section 36.06 of the Penal Code of the State of Texas, because
this affidavit is being submitted for the limited purpose of securing a
warrant, l have not included each and every fact known to me concerning
this investigation l have set forth only the facts that l believe are necessary

Case Number. 201 BW1001 Document Type: SEARCH WARRANT
Page l of 6

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 133 of 137

to establish probable cause to believe that the portable electronic devices
described above contain said evidence is described as follows:

Recorded video's, all volatile and stored data containedl within the Digital
Video Camera and any memory cards within the camera,

Visual material, to wit, multimedia, video recordings or images capable of.,
being displayed on a video screen or stored on a media device,\_mobi»le devic ,
secure data card- (SD], analog camcorder, digital camcorder, digital camera,
Hard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to -include any and all
files/ data associated with these transmitted/ stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- (SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyze, create, display, convert,- store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data,

3. Affiant has probable cause for said belief by reason of the following
facts and circumstances: under case Leon Valley Police report 2018-04036.
Your Affiant being duly sworn does attest to the following;

You’re Affiant has read Leon Valley Police report 18-04036 dated 06/23/18.
Leon Valley Officer J. Vasquez #552 stated Leon Valley officers were arresting
two persons Bao-Quoc Nguen, D.O.B. 12-01-1982, herein after referred to as
defendant #1, a'nd James Springer D.O.B. 07 /29 / 84, herein after referred to as
defendant #2, for violation of Texas Penal Code 36.06, Obstruction or
Retaliation. It is believed that a witness, David Worden, D.O.B. 09/19/61,
recorded and live streamed the arrests of defendant #1 and #2 on ¥ouTube
using the listed evidence.

Both defendants and Witness are part of a group calling themselves First
Amendment Auditors. This is a group whose purpose is to go into a police and
or government facility and try to create a confrontation with police while
‘ streaming live with a recording video device.

Defendant #1 and Defendant #2 were engaged in a protest in front of the
Leon Valley Police station at 6400 El Verde, Leon Valley, Bexar County TX on
June 23, 2018. Both Defendant #1 and Defendant #2 were live streaming
during said protest. During the live broadcasts on their YouTube channels the
Leon Valley Police Chiefs personal identifying information, to include names,

Case Numben 2018W1001 . Document Type: SEARCH WARRANT
Page 2 of 6

Case 5:18-cV-OO680-FB-RBF Document 65-2 Filed 11/14/18 Page 134 of 137

and residence address, including the Police Chief’s family member’s information
were listed.

This incited other viewers to make death threats againstrtljie Police Chief
and his faniily. Defendant #1 and Defendant #2 did nothing- to delete or stop
this personal information from being listed on the comment g_rr flii‘§fi'_¥o"§'mbe
channels. This action placed the Chief in fear of his safety and" the safety of his
family. Defendant #1 and Defendant #2 were subsequently arrested for violation
of Texas Penal Code 36.06 Obstruction or Retaliation.

While defendants were being arrested, lt is believed the Witness was
videotaping and live streaming their arrests on YouTube. Leon Valley Officer J.
Vasquez #552 observed the witness recording the arrest and officer advised
Witness he was now a witness to the arrest of defendants for the offense of
Texas P.C 36.06 Obstruction or Retaliation.

Witness relinquished his recording device and was given a property
receipt for the listed evidence items. The listed evidence was placed in the Leon
Valley Police property room.

Based on my knowledge and training and the experience of other agents
with whom l have discussed this investigation, I know that in order to
completely and accurately retrieve data maintained in the device hardware or
software, to ensure accuracy and completeness of such data, and to prevent the
loss of the data either from accidental or intentional destruction, it is often
necessary that the listed devices, be seized and subsequently processed by a
qualified specialist in a controlled environment

The listed items were not only used to record and store videos and
images but also are used to communicate live with other members, of this group
and Were seen being used by defendant to communicate The above listed

things are currently in possession of the Leon Valley Police Department property
room.

Wherefore, affiant asks for issuance of a warrant that Will authorize him
to search said listed items of evidence for the above described evidence and

seize same. (>
,h,
Affiant j JT

SWORN TO AND SUBSCRIBED BEFOR ME BY . ' D AFFI ON THIS

THE§) DAYOFW%OIS.ATSZ lm@ aJ
,BExARcouNTY, s vinyl

/$7"* Dis'rRIc'rcou J GB; MOD£‘L

 
    
 

 

Case Number: 201 BW‘| 001 Document Type: SEARCH WARRANT
Page 3 of 6

Case 5:18-cV-OO680-FB-RBF Document 65-2 _dFiledr_11414/18 Page 135 of 137
..|" _ -':_"i

q '~.1_ r'~ `“|~’
‘Zt; it iii »-

THE STATE OF TEX.AS IN THE DISTRICT COURT
COUNTY OF BEXAR NUMBER

SEARCH WARRANT

THE STATE OF TEX.AS, to the Sheriff or any Peace Oflieer of Bexar County-,
Texas, or any Peace Officer of the State of Texas,

GREE'riNos= . "
WHEREAS the Affiant whose signature is affixed to the AFFIDAVIT
attached hereto did therefore this day subscribe and swear to said
AFFIDAVIT before me, which is hereby incorporated herein for all
purposes, and whereas I find that the facts stated by the AFFIANT in said
AFFAIDAVIT show that the AFF!ANT has probable cause for the belief he
expresses herein and establishes the existence of proper grounds for the
issuance of this WARRANT,

YOU ARE NOW THEREFORE commanded to seize and search the suspected
listed things described as:

1. Canon Vixia HFR6OO Video Recorder SN- 942114100798
2. SD card

Currently stored in the Leon Valley Police property room:

All video and audio recordings, all volatile and stored data contained
within the camera and any memory cards within the camera.

Visual material, to wit, multimedia, video recordings or images capable of
being displayed on a video screen or stored on a media device, mobile device,
secure data card- [SD), analog camcorder, digital camcorder, digital camera,
l-lard drive, DVDs, Mini DVDs, Floppy Disks, USB Flash Drives and disposable
cameras. To include any and all multimedia files or data associated with these
video recordings or images. Material capable of being transmitted, streamed or
stored on the listed items or on any video screen by way of telephone lines,
cable, satellite transmission, or any other method to include any and all
files/ data associated with these transmitted /stored videos and images.

Mobile Cellular phone hardware, software, and peripherals including the
secure digital memory card- [SD) and Subscriber ldentity Module- (SIM) chip,
which can collect, analyzet create, display, convert, store, conceal, stream or
transmit electronic, magnetic, optical or similar mobile cellular phone impulses
or data.

Case Number. 2018W1001 Document Type: SEARCH WARRANT
Page 4 of 6

_;_.@ageyaoi>cvlbvévi>aaairli><éeeemwsazale&matas€ag§ném 137
Qj,`-» 614 :L :H 100 7 is

HEREIN FAlL NOT but have you then and there execute this WARRANT within
three days, exclusive ol` the clay of its issuance and execution, with y_gp-r return
thereon, showing how you have executed the same.

Issued at g ‘q/ AM ,n this the 7 day ol"d AU$”\STH ,_.»

 

X_So GA£D q§‘Z_(-l].$~:/
_‘_
vi F>€(U@/V
l 95?" DISTRICT JuDGE ' /WOO£ 2
BEXAR COUNTY, TE S
Case Number. 201BW1001 Document Type: SEARCH WARRANT

Page 5 of6

Case 5:18-CV-00680-FB-RBF Document 65-2 Filed 11/14/18 Page 137 of 137

CERT|F|ED COPY CERTIF|CATE STATE OF TEXAS

l. DONNA KAY M'¢`l“'{|NNEYl BEXAR COUNTY D|STR|CT
CLERK, CERT|FY THAT THE FOREGO!NG IS A TRUE
AND CORRECT COPY OF THE ORIG|NAL RECORD AS
|ND|CATED BY THE VOLUME. PAGE AND COURT ON
SA|D DOCUMENT. W|TNESSED MY OFF|C|AL HAND
AND SEAL OF OFF|CE ON TH|S:

Augus¢ os, 2018

 

DONNA KAY M§KINNEY
BEXAR COUNTY, TEXAS

mini-iraq O*»-L‘

AUDREY ARR.IOLA, Deputy District Clerk
(NOT Vl-|LID W?THOUT THE CLERI\'S’S ORIG`INAL SIGN.»| TUR.E.)

By:

 

Case Number: 201 BW1001 Document Type: SEARCH WARRANT

Page 6 ot`6

